Exhibit 10.1



PETROLIA ENERGY CORPORATION
- and -
BOW ENERGY LTD.


ARRANGEMENT AGREEMENT


November 30, 2017







--------------------------------------------------------------------------------

ARTICLE 1
INTERPRETATION
   
Section 1.1
Defined Terms.
4
Section 1.2
Certain Rules of Interpretation.
19
     
ARTICLE 2
THE ARRANGEMENT
   
Section 2.1
Arrangement
20
Section 2.2
Interim Order
20
Section 2.3
The Company Meeting
22
Section 2.4
The Company Circular
23
Section 2.5
Final Order
24
Section 2.6
Court Proceedings
24
Section 2.7
Company Stock Options
25
Section 2.8
Articles of Arrangement and Effective Date
26
Section 2.9
Payment of Consideration
26
Section 2.10
Withholding Taxes
26
Section 2.11
Support Agreements
27
Section 2.12
List of Shareholders
27
Section 2.13
Section 3(a)(10) Exemption
27
Section 2.14
U.S. Securities Law Matters
27
Section 2.15
Withholding Taxes
28
Section 2.16
U.S. Tax Matters
28
     
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
   
Section 3.1
Representations and Warranties of the Company
29
Section 3.2
Representations and Warranties of the Purchaser
29
     
ARTICLE 4
COVENANTS
   
Section 4.1
Conduct of Business of the Company.
30
Section 4.2
Covenants of the Company Relating to the Arrangement
34
Section 4.3
Covenants of the Purchaser Relating to the Arrangement
36
Section 4.4
Regulatory Approvals
38
Section 4.5
Access to Information; Confidentiality
39
Section 4.6
Privacy Matters
40
Section 4.7
Public Communications
41
Section 4.8
Notice and Cure Provisions
41
Section 4.9
Insurance and Indemnification
42
     
ARTICLE 5
ADDITIONAL COVENANTS REGARDING NON-SOLICITATION
   
Section 5.1
Non-Solicitation
42
Section 5.2
Notification of Acquisition Proposals
44




--------------------------------------------------------------------------------





Section 5.3
Responding to an Acquisition Proposal
45
Section 5.4
Right to Match
46
ARTICLE 6
CONDITIONS
   
Section 6.1
Mutual Conditions Precedent
48
Section 6.2
Additional Conditions Precedent to the Obligations of the Purchaser
49
Section 6.3
Additional Conditions Precedent to the Obligations of the Company
51
Section 6.4
Satisfaction of Conditions
51
ARTICLE 7
TERM AND TERMINATION
   
Section 7.1
Term
51
Section 7.2
Termination
51
Section 7.3
Effect of Termination/Survival
53
ARTICLE 8
GENERAL PROVISIONS
   
Section 8.1
Amendments
54
Section 8.2
Termination Fee
54
Section 8.3
Expenses and Fees
55
Section 8.4
Injunctive Relief and Remedies
55
Section 8.5
Notices.
55
Section 8.6
Time of the Essence.
56
Section 8.7
Third Party Beneficiaries.
56
Section 8.8
Waiver.
57
Section 8.9
Entire Agreement.
57
Section 8.10
Successors and Assigns.
57
Section 8.11
Severability.
57
Section 8.12
Governing Law.
58
Section 8.13
Rules of Construction.
58
Section 8.14
No Liability.
58
Section 8.15
Language.
58
Section 8.16
Counterparts.
59
     
Schedule A
   
PLAN OF ARRANGEMENT
60
Schedule B
 
ARRANGEMENT RESOLUTION
61
Schedule C
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
63
Schedule D
   
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
85







--------------------------------------------------------------------------------

ARRANGEMENT AGREEMENT
THIS AGREEMENT is made as of November 30th, 2017, between:
BOW ENERGY LTD., a corporation subsisting under the laws of the Province of
Alberta (the “Company” or “Bow”)
- and –
PETROLIA ENERGY CORPORATION, a corporation subsisting under the laws of the
State of Texas (the “Purchaser” or “Petrolia”).
WHEREAS the Company and the Purchaser desire to propose an arrangement involving
the Company, the Purchaser, and the Shareholders (as defined herein);
AND WHEREAS the Parties (as defined herein) have entered into this Agreement to
provide for the matters referred to in the foregoing recital and for other
matters relating to the arrangement;
AND WHEREAS the Purchaser has concurrently entered into support agreements
(“Support Agreements”) pursuant to which each director and officer of the
Company and certain other securityholders of the Company (collectively, the
“Supporting Securityholders”) holding in the aggregate not less than 66 2/3% of
the issued and Common Shares (as defined herein) have agreed (or will agree),
among other things, to: (A) if applicable, support and vote the securities owned
or controlled by them, directly or indirectly in favour of the Arrangement
Resolution (as defined herein); and (B) surrender, at the Effective Time, all
outstanding Company Stock Options held by them for which options will be
replaced with options to acquire shares of the Purchaser;
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the Parties agree as set forth herein.
ARTICLE 1
INTERPRETATION
Section 1.1
Defined Terms.

As used in this Agreement, the following terms have the following meanings:
(a)
“ABCA” means the Business Corporations Act (Alberta);

(b)
“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any offer, proposal or inquiry (written or oral) from any Person or
group of Persons “acting jointly or in concert” (within the meaning of
Multilateral Instrument 62-104 – Take-Over Bids and Issuer Bids) other than the
Purchaser (or any

4 of 90

--------------------------------------------------------------------------------

 
affiliate of the Purchaser) whether or not subject to due diligence or other
conditions and whether oral or in writing, which constitutes, or may reasonably
be expected to lead to (in either case whether in one transaction or a series of
transactions):

(i)
any direct or indirect acquisition, sale, disposition, alliance or joint venture
(or any lease, long-term supply agreement or other arrangement having the same
economic effect as the foregoing), in a single transaction or a series of
related transactions, of assets representing any interest, including any
security interest, 20% or more of the consolidated assets, or contributing 20%
or more of the consolidated revenue of the Company and its Subsidiaries;

(ii)
any direct or indirect sale, issuance or acquisition of shares of or other
equity interests (or securities convertible into, exchangeable for or
exercisable for such shares or interests) in the Company and/or its subsidiaries
representing 20% or more of the issued and outstanding voting securities of or
other equity interests in the Company and/or such subsidiaries or rights or
interests therein or thereto (assuming the exercise, exchange or conversion of
any securities convertible, exchangeable or exercisable for shares or equity
interests of the Company or such Subsidiary);

(iii)
any direct or indirect take-over bid, issuer bid, tender offer, exchange offer,
treasury issuance or other transaction that, if consummated, would result in a
Person or group of Persons beneficially owning or obtaining the right to own 20%
or more of any class of voting, equity or other securities or any other equity
interests (including securities convertible into or exercisable or exchangeable
for securities or equity interests) of the Company or any of its Subsidiaries;

(iv)
any plan of arrangement, merger, amalgamation, consolidation, share exchange,
business combination, reorganization, recapitalization, liquidation,
dissolution, winding up or exclusive license involving the Company or any of its
Subsidiaries; or

(v)
any other transaction or series of transactions involving the Company or any of
its Subsidiaries, the consummation of which would reasonably be expected to
impede, interfere with, prevent or materially delay the Arrangement;

except that for the purpose of the definition of “Superior Proposal” in Section
1.1(ssss), the references in the definition of “Acquisition Proposal” to “20% or
more” shall refer to “100%” in the case of securities or “all or substantially
all” in the case of assets or revenue, as the case may be;
(c)
“Additional Transaction” means an acquisition of assets or shares to be
completed by the Company prior to the completion of the Arrangement, the
completion by the Company of any Additional Transaction is subject to the prior
approval of the Purchaser;

(d)
“affiliate” has the meaning specified in National Instrument 45-106 – Prospectus
Exemptions;

5 of 90

--------------------------------------------------------------------------------

(e)
“Agreement” means this arrangement agreement;

(f)
“Alternate Agreement” means a definitive agreement entered into by the Company
in respect of a Superior Proposal;

(g)
“Anti-Bribery Laws and Obligations” means with respect to the Company, its
affiliates and Subsidiaries, (i) the Applicable Laws relating to combating
bribery and corruption, and/or the principles described in the Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, signed in Paris on December 17, 1997, which entered into force on
February 15, 1999, and the Convention’s Commentaries; and (ii) the laws relating
to combating bribery and corruption in the countries of such party’s place of
incorporation, principal place of business, and/or place of registration as an
issuer of securities, and/or in the countries of such party’s ultimate parent
company’s place of incorporation, principal place of business, and/or place of
registration as an issuer of securities including:

(i)
Foreign Corrupt Practices Act of 1977 (USA);

(ii)
Bribery Act 2010 (UK);

(iii)
Corruption of Foreign Public Officials Act (Canada); and

(iv)
the Organisation for Economic Cooperation and Development Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions dated 21 November 1997;

(h)
“Arrangement” means an arrangement under Section 193 of the ABCA on the terms
and subject to the conditions set out in the Plan of Arrangement, subject to any
amendments or variations to the Plan of Arrangement made in accordance with the
terms of this Agreement or made at the direction of the Court in the Final Order
with the prior written consent of the Company and the Purchaser, each acting
reasonably;

(i)
“Arrangement Resolution” means the special resolution approving the Plan of
Arrangement to be considered at the Company Meeting by Shareholders,
substantially in the form set out in Schedule B;

(j)
“Articles of Arrangement” means the articles of arrangement of the Company in
respect of the Arrangement, required by Subsection 193(10) of the ABCA to be
sent to the Registrar after the Final Order is made, which shall include the
Plan of Arrangement and otherwise be in a form and content satisfactory to the
Company and the Purchaser, each acting reasonably;

(k)
“associate” has the meaning specified in the Securities Act;

6 of 90

--------------------------------------------------------------------------------

(l)
“Authorization” means with respect to any Person, any order, permit, approval,
consent, waiver, licence or similar authorization of any Governmental Entity
having jurisdiction over the Person;

(m)
“Board” means the board of directors of the Company as constituted from time to
time;

(n)
“Board Recommendation” has the meaning ascribed thereto in Section 2.4(2);

(o)
“Breaching Party” has the meaning ascribed thereto in Section 4.8(3);

(p)
“Business Day” means any day of the year, other than a Saturday, Sunday or any
statutory holiday in Calgary, Alberta;

(q)
“Certificate of Arrangement” means the certificate of amalgamation to be issued
by the Registrar pursuant to Subsection 193(11) of the ABCA in respect of the
Articles of Arrangement giving effect to the Arrangement;

(r)
“Code” means the United States Internal Revenue Code of 1986, as amended;

(s)
“Collective Agreement” means any collective bargaining agreement or union
agreement applicable to the Company and/or any of its Subsidiaries and all
related documents, including letters of understanding, letters of intent and
other written communications with bargaining agents for any Company Employee
which impose any obligations upon the Company and/or any of its Subsidiaries;

(t)
“Common Shares” means the common shares in the capital of the Company;

(u)
“Company Circular” means the notice of the Company Meeting and accompanying
management information circular, including all schedules, appendices and
exhibits to, and information incorporated by reference in, such management
information circular, to be sent to Shareholders in connection with the Company
Meeting, as amended, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement;

(v)
 “Company’s Constating Documents” means the articles of incorporation and
by-laws of the Company and all amendments to such articles or by-laws;

(w)
“Company Disclosure Letter” means the disclosure letter dated the date of this
Agreement and delivered by the Company to the Purchaser with this Agreement;

(x)
“Company Employees” means the officers, employees and independent contractors 
of the Company and its Subsidiaries;

(y)
“Company Audited 2017 Financial Statements” means the audited financial
statements of the Company as at and for the year ended March 31, 2017, together
with the notes thereto;

7 of 90

--------------------------------------------------------------------------------

(z)
“Company Financial Statements” means, collectively: (i) the audited financial
statements of the Company as at and for the year ended March 31, 2017, together
with the notes thereto and the report of the auditors thereon: (ii) the interim
unaudited financial statements of the Company as at and for the three and six
month periods ended September 30, 2017, together with the notes thereto;

(aa)
“Company Interests” means the entire legal and beneficial interests of the
Company and its Subsidiaries to produce and sell Petroleum Substances as set in,
held under, or in respect of the Material Contracts, together with all rights
and obligations attaching to the Material Contracts the specific interests in
which are set out in Section 1.1 (aa) of the Company Disclosure Letter;

(bb)
“Company Meeting” means the special meeting of Shareholders, including any
adjournment or postponement of such special meeting in accordance with the terms
of this Agreement, to be called and held in accordance with the Interim Order to
consider the Arrangement Resolution;

(cc)
“Company Net Debt” means the consolidated net debt of the Company, including
(without duplication) bank debt (short-term and long term) and negative working
capital (as determined in accordance with IFRS), and excluding Company
Transaction Costs;

(dd)
 “Company Securityholders” means, collectively, the holders of Shares;

(ee)
“Company Stock Option Plan” means the Share Option Plan of the Company dated
December 22, 2016, as amended;

(ff)
“Company Stock Options” means options to purchase Common Shares under the
Company Stock Option Plan, and “Company Stock Option Agreement” means any
agreement between the Company and a director, officer, employee or consultant
whereby Company Stock Options have been granted to such Person, the details of
which are set out in Section 1.1 (ff) of the Company Disclosure Letter;

(gg)
“Company Transaction Costs” means, collectively, all reasonable costs of the
Company (whether incurred, accrued or billed) in connection with the Arrangement
including, seismic transfer costs, fees and expenses of financial advisors, any
amount paid to current or purported finders, advisors or dealers, legal
advisors, auditors, engineers or other professionals or consultants, and
printing, mailing and other costs and expenses relating to the Company Meeting
(the details of which are set out in Section 1.1 (gg) of the Company Disclosure
Letter);

(hh)
“Confidentiality Agreement” means the confidentiality agreement dated September
6, 2017 between the Company and the Purchaser;

(ii)
“Consideration” means 1.15 Purchaser Share in exchange for each issued and
outstanding Company Common Share;

8 of 90

--------------------------------------------------------------------------------

(jj)
“Consideration Shares” means the shares of the Purchaser to be exchanged for
each issued and outstanding Company Common Share;

(kk)
“Contract” means any agreement, commitment, engagement, contract, franchise,
licence, lease, obligation, undertaking or joint venture (in writing) to which
the Company or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or affected or to which any of their respective properties
or assets is subject;

(ll)
“Control” means the possession, directly or indirectly, by such Person or group
of Persons acting in concert, of the power to direct or cause the direction of
the management and policies of the first mentioned Person, whether through the
ownership of voting securities, contract or otherwise; provided that a veto
right or “negative control” shall not be construed as Control for the purposes
hereof;

(mm)
“Court” means the Court of Queen’s Bench of Alberta which shall hear disputes
solely arising out of, related to or in connection with the Arrangement, Interim
Order or Final Order;

(nn)
“Data Room” means the material contained in the physical and virtual data rooms
established by the Company and provided on or prior to the date that is at least
three (3) Business Days prior to the date hereof, a list of materials contained
therein which is appended to the Company Disclosure Letter;

(oo)
“Depositary” means such Person as the Purchaser may appoint to act as depositary
for the Shares in relation to the Arrangement, if applicable, with approval of
the Company, acting reasonably;

(pp)
“Disclosing Party” has the meaning ascribed thereto in Section 4.6(1);

(qq)
“Dissent Rights” means the rights of dissent in respect of the Arrangement
described in the Plan of Arrangement;

(rr)
“Effective Date” means the date shown on the Certificate of Arrangement giving
effect to the Arrangement;

(ss)
“Effective Time” has the meaning ascribed thereto in the Plan of Arrangement;

(tt)
“Employee Plans” means all health, welfare, supplemental unemployment benefit,
bonus, profit sharing, option, stock appreciation, savings, insurance,
incentive, incentive compensation, deferred compensation, share purchase, share
compensation, disability, pension or supplemental retirement plans and similar
employee or director compensation or benefit plans, policies, trusts, funds,
agreements or arrangements for the benefit of directors or former directors of
the Company or any of its Subsidiaries, Company Employees or former Company
Employees, which are maintained, sponsored or funded by or binding upon the
Company or any of its

9 of 90

--------------------------------------------------------------------------------

Subsidiaries or in respect of which the Company or any of its Subsidiaries may
have any liability contingent or otherwise, whether written or oral, funded or
unfunded, insured or uninsured, registered or unregistered;

(uu)
“Environmental Laws” means all Laws and agreements with Governmental Entities
and all other statutory requirements relating to public health and safety, noise
control, pollution, reclamation or the protection of the environment or to the
generation, production, installation, use, storage, treatment, transportation,
Release or threatened Release of Hazardous Substances, including civil
responsibility for acts or omissions with respect to the environment, and all
Authorizations issued pursuant to such Laws, agreements or other statutory
requirements;

(vv)
“Final Order” means the final order of the Court in a form acceptable to the
Company and the Purchaser, each acting reasonably, approving the Arrangement, as
such order may be amended by the Court (with the consent of both the Company and
the Purchaser, each acting reasonably) at any time prior to the Effective Date
or, if appealed, then, unless such appeal is withdrawn or denied, as affirmed or
as amended (provided that any such amendment is acceptable to both the Company
and the Purchaser, each acting reasonably) on appeal;

(ww)
“Governmental Entity” means (i) any international, multinational, national,
federal, provincial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, board, bureau, ministry, agency or instrumentality, domestic or
foreign, (ii) any subdivision or authority of any of the above, (iii) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the foregoing or (iv) any
stock exchange;

(xx)
“Hazardous Substances” means any element, waste or other substance, whether
natural or artificial and whether consisting of gas, liquid, solid or vapour
that is prohibited, listed, defined, judicially interpreted, designated or
classified as dangerous, hazardous, radioactive, explosive or toxic or a
pollutant or a contaminant under or pursuant to any applicable Environmental
Laws, and specifically including petroleum and all derivatives thereof or
synthetic substitutes therefor and asbestos or asbestos-containing materials or
any substance which is deemed under Environmental Laws to be deleterious to
natural resources or worker or public health and safety or having a significant
adverse effect upon the environment or human life or health;

(yy)
“IFRS” means international financing reporting standards as applied in Canada
and Singapore, at the relevant time, applied on a consistent basis;

(zz)
“Intellectual Property Rights” means, individually and collectively, howsoever
created and wherever located: (i) all domestic and foreign patents and
applications thereof and all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof; (ii) all inventions (whether
patentable or not), invention disclosures, improvements, trade secrets,
proprietary information, know-how, technology, technical data, schematics and
customer lists, and all documentation relating to any of the foregoing; (iii)
all copyrights, copyright

10 of 90

--------------------------------------------------------------------------------

 
registrations and applications thereof, and all other rights corresponding
thereto; (iv) all trade names, domain names, corporate names, trade dress,
logos, common law trade-marks, trade-mark registrations and applications
thereof;(v) any proprietary rights in computer programs, applications and
software (both in source code and object code form), including documentation and
other materials related thereto; (vi) all integrated circuit design, mask work,
or topography registrations or applications thereof; and (vii) other
intellectual or industrial property whatsoever, that are owned or used by the
Company and its Subsidiaries in connection with the business of the Company and
its Subsidiaries;

(aaa)
“Interim Order” means the interim order of the Court in a form acceptable to the
Company and the Purchaser, each acting reasonably, providing for, among other
things, the calling and holding of the Company Meeting, as such order may be
amended by the Court with the consent of the Company and the Purchaser, each
acting reasonably;

(bbb)
“Law(s)” means, with respect to any Person, any and all applicable law
(statutory, common or otherwise), constitution, treaty, convention, ordinance,
code, rule, regulation, order, injunction, judgment, decree, ruling or other
similar requirement, whether domestic or foreign, enacted, adopted, promulgated
or applied by a Governmental Entity that is binding upon or applicable to such
Person or its business, undertaking, property or securities, and to the extent
that they have the force of law, policies, guidelines, notices and protocols of
any Governmental Entity, as amended unless expressly specified otherwise;

(ccc)
“Lien” means any mortgage, charge, pledge, hypothec, security interest, security
registration, prior claim, encroachments, option, right of first refusal or
first offer, occupancy right, covenant, assignment, lien (statutory or
otherwise), defect of title, or restriction or adverse right or claim, or other
third party interest or encumbrance of any kind, in each case, whether
contingent or absolute;

(ddd)
“Losses”  means all actions, causes of action, losses, costs, claims, damages,
obligations, penalties, fines, assessments, charges, expenses or other
liabilities whatsoever, whether contractual or tortuous, and whether accrued,
actual, contingent or otherwise, which are suffered, sustained or incurred by a
Person, directly or indirectly, and includes reasonable legal fees and other
professional fees and disbursements on a full indemnity basis;

(eee)
“Matching Period” has the meaning ascribed thereto in Section 5.4(1)(e);

(fff)
“Material Adverse Effect” means any fact or state of facts, circumstance,
change, effect, occurrence or event that, individually or in the aggregate, is,
or individually or in the aggregate could reasonably be expected to be material
and adverse to the business, operations, results of operations, assets (tangible
or intangible), properties, capitalization, condition (financial or otherwise),
liabilities (contingent or otherwise), obligations, prospects or privileges
(whether contractual or otherwise) of the Company and its Subsidiaries, taken as
a whole, except to the extent of any fact or state of facts, circumstance,
change, effect, occurrence or event resulting

11 of 90

--------------------------------------------------------------------------------

from: (i) any change generally affecting the oil and gas exploration,
exploitation, development and production industry as a whole in jurisdictions in
which the Company or any of its Subsidiaries operate including, changes in
commodity prices, royalties, Laws or taxes; (ii) any change in currency
exchange, interest or inflation rates or commodity, securities or general
economic, financial, securities, or credit market conditions in Canada or any
other jurisdiction in which the Company and its Subsidiaries operate; (iii) any
change in Law or IFRS; (iv) any natural disaster; (v) the announcement of this
Agreement or the transactions contemplated hereby; but, in the case of each of
the foregoing (i) through (iv), only to the extent such matter does not relate
primarily to the Company and its Subsidiaries, taken as whole, or does not have
a material disproportionate effect on the Company and its Subsidiaries, taken as
a whole, relative to other companies and entities operating in the industry in
which the Company and/or its Subsidiaries operate, and unless expressly provided
in any particular section of this Agreement, references in certain sections of
this Agreement to dollar amounts are not intended to be, and shall not be deemed
to be, illustrative or interpretative for purposes of determining whether a
“Material Adverse Effect” has occurred;

(ggg)
“Material Contract” means any Contract: (i) that if terminated or modified or if
it ceased to be in effect, would reasonably be expected to have a Material
Adverse Effect; (ii) containing any rights on the part of any Person, including
joint venture partners or entities, to acquire oil and gas or other property
rights from the Company or any of its Subsidiaries; (iii) containing any rights
on the part of the Company or any of its Subsidiaries to acquire oil and gas or
other property rights from any Person; (iv) in respect of which the applicable
transaction has not yet been consummated for the acquisition or disposition of
assets or securities or other equity interests of another Person; (v)
restricting the ability of the Company or any of its Subsidiaries to offer to
purchase or purchase the assets or equity securities of another Person; which
entitles a party to rights of termination, the terms or conditions of which may
or will be altered, or which entitle a party to any fee, payment, penalty or
increased consideration, in each case as a result of the execution of this
Agreement, the consummation of the transactions contemplated hereby or a “change
in control” of the Company or any of its Subsidiaries including any seismic
license or similar agreements; (vi)for the processing, transportation or
delivery of natural gas or other petroleum substances;(vii) pursuant to which
the Company or any of its Subsidiaries will, or may reasonably be expected to,
expend more than an aggregate of $100,000 or receive or be entitled to receive
revenue of more than $200,000 in either case in the next 12 months, or is out of
the Ordinary Course; (viii) in respect of a partnership, joint venture or
similar arrangement in which the interest of the Company and/or its Subsidiaries
exceeds $1,000,000 (book value or fair market value); (ix)relating directly or
indirectly to the guarantee of any liabilities or obligations or to indebtedness
(currently outstanding or which may become outstanding) for borrowed money; (x)
restricting the incurrence of indebtedness by the Company or any of its
Subsidiaries or (including by requiring the granting of an equal and rateable
Lien), the incurrence of any Liens on any properties or assets of the Company or
any of its Subsidiaries, or restricting the payment of dividends by the Company
or by any of its Subsidiaries; (xi) that is a

12 of 90

--------------------------------------------------------------------------------

Collective Agreement or other agreement with a union; (xii) that limits or
restricts in any material respect (A) the ability of the Company or any
Subsidiary to engage in any line of business or carry on business in any
geographic area, or (B) the scope of Persons to whom the Company or any of its
Subsidiaries may sell products or deliver services; or (xiii) that is otherwise
material to the Company and its Subsidiaries, taken as a whole;

(hhh)
“MI 61-101” means Multilateral Instrument 61-101 – Protection of Minority
Security Holders in Special Transaction;

(iii)
“Misrepresentation” has the meaning ascribed thereto under Securities Laws;

(jjj)
“Money Laundering Laws” has the meaning ascribed thereto in Paragraph (17)(i) of
Schedule C;

(kkk)
“NYSE” means the New York Stock Exchange;

(lll)
“NYSE American” means the NYSE American Exchange;

(mmm)
“OTC” means Over the Counter exchange;

(nnn)
“Officer” has the meaning ascribed thereto in the Securities Act;

(ooo)
“Option Surrender Agreements” means the agreements to be entered into by the
Company and each of the holders of Company Stock Options, pursuant to which such
holders have agreed or shall agree to surrender such Company Stock Options held
by them in accordance with the provisions of Section 2.7;

(ppp)
“Ordinary Course” means, with respect to an action taken by the Company, that
such action is consistent with the past practices of the Company, is
commercially reasonable in the circumstances and is taken in the ordinary course
of the normal day-to-day operations of the business of the Company;

(qqq)
“Outside Date” means February 28, 2018, or such later date as may be agreed to
in writing by the Parties;

(rrr)
“Parties” means the Company and the Purchaser and “Party” means either one of
them;

(sss)
“Permitted Liens” means, in respect of the Company or any of its Subsidiaries:

(i)
the royalty burdens, liens, duties, terms and conditions, adverse claims,
penalties, reductions in interest and other encumbrances identified in respect
of the assets of the Company in the mineral property report included in the Data
Room;

(ii)
the reservations, limitations, provisos and conditions expressed in any original
grant from a Governmental Entity and any statutory exceptions to title;

13 of 90

--------------------------------------------------------------------------------

(iii)
liens granted in the ordinary course of business to a Governmental Entity
respecting operations pertaining to petroleum and natural gas rights;

(iv)
inchoate or statutory Liens of contractors, subcontractors, mechanics, workers,
suppliers, carriers and others arising in the Ordinary Course in respect of the
construction, maintenance, repair, or operation or storage of real or immovable,
or personal or movable property, provided that such Liens are related to
obligations not due or delinquent, are not registered against title and in
respect of which adequate holdbacks are being maintained as required by Law;

(v)
easements, servitudes, restrictions, restrictive covenants, rights of way,
licenses, permits and other similar rights in real or immovable property that in
each case do not materially detract from the value or materially interfere with
the use of the real or immovable property subject thereto;

(vi)
any minor imperfection of title or similar encumbrance which individually or in
the aggregate with other such encumbrances does not materially impair the value
of the property subject to such encumbrance or the use of such property in the
conduct of the Company’s business;

(vii)
Liens for Taxes which are not due or delinquent;

(viii)
zoning and building by-laws and ordinances, regulations made by public
authorities that in each case do not materially detract from the value or
materially interfere with the use of the real or immovable property subject
thereto;

(ix)
agreements with any Governmental Entity and any public utilities or private
suppliers of services that in each case do not materially detract from the value
or materially interfere with the use of the real or immovable property subject
thereto; and

(x)
Liens listed and described in Section 1.1 of the Company Disclosure Letter;

(ttt)
“Person” includes any individual, partnership, association, body corporate,
organization, trust, estate, trustee, executor, administrator, legal
representative, government (including Governmental Entity), syndicate or other
entity, whether or not having legal status;

(uuu)
“Petroleum Substances” means any crude oil, crude bitumen and product derived
therefrom, synthetic crude oil, petroleum, natural gas, condensate, natural gas
liquids, natural gas associated with coal deposits and all related hydrocarbons
and all other substances (whether liquid, solid or gaseous, and whether
hydrocarbon or not), including sulphur capable of being produced in association
with petroleum, natural gas and related hydrocarbons;

(vvv)
“Plan of Arrangement” means the plan of arrangement, in the form set out in
Schedule A, subject to any amendments or variations to such plan made in

14 of 90

--------------------------------------------------------------------------------

 
 
accordance with this Agreement or made at the direction of the Court in the
Final Order with the prior written consent of the Company and the Purchaser,
each acting reasonably;

(www)
“Public Disclosure Record” means all documents filed by or on behalf of the
Company on the System for Electronic Document Analysis Retrieval (“SEDAR”) since
inception and prior to the date hereof that are publicly available on the date
hereof;

(xxx)
“Public International Organization” means any public international organization,
including international financial institutions such as the World Bank Group, the
International Bank for Reconstruction & Development, the European Bank for
Reconstruction & Development, and the Asian Development Bank;

(yyy)
“Public Official” means:

(i)
any officer, employee, director, principal, consultant, agent or representative,
whether appointed or elected, of any government (whether central, federal, state
or provincial), ministry, body, department, agency, instrumentality or part of
any of them, or any Public International Organization, or any state or
government owned or controlled entity, agency, enterprise, joint venture, or
partnership (including a partner or shareholder of such an enterprise); and

(ii)
any Person acting in an official capacity for or on behalf of (i) any
government, ministry, body, department, agency, instrumentality or part of any
of them, or (ii) any Public International Organization, or (iii) any political
party or political party official or candidate for office;

(zzz)
“Purchaser Consolidation” means the consolidation of the Purchaser Shares to be
completed by the Purchaser after completion of the Arrangement in order to meet
the listing requirements of the NYSE American on the basis of 1 common share for
each 2-50 (to be determined by Petrolia’s Board) shares of Purchaser Share
outstanding (no fractional shares will be issued as a result of the share
consolidation). Fractional interests of 0.5 or greater will be rounded up to the
nearest whole number of shares and fractional interests of less than 0.5 will be
rounded down to the nearest whole number of shares);

(aaaa)
 “Purchaser Financial Statements” means the audited financial statements of the
Purchaser as at and for the year ended December 31, 2016, 2015 and 2014 and for
the nine month period ended September 30, 2017, together with the notes thereto;

(bbbb)
“Purchaser Information Record” means information provided by the Purchaser to
the Company and all documents filed by or on behalf of the Purchaser that are
publicly available on the date hereof;

(cccc)
“Purchaser Post-Consolidation Shares” means the Purchaser Shares following the
Purchaser Consolidation;

15 of 90

--------------------------------------------------------------------------------

(dddd)
“Purchaser Shares” means the common shares of the Purchaser;

(eeee)
“Purchaser Transaction Costs” means, collectively, all costs of the Purchaser
(whether incurred, accrued or billed) in connection with the Arrangement,
including fees and expenses of financial advisors, any amount paid to current or
purported finders, advisors or dealers, legal advisors, auditors, engineers or
other professionals or consultants;

(ffff)
“Recipient” has the meaning ascribed thereto in Section 4.6(1);

(gggg)
“Registrar” means the Registrar of Corporations or the Deputy Registrar of
Corporations for the Province of Alberta duly appointed under Section 263 of the
ABCA;

(hhhh)
 “Regulatory Approvals” means, any consent, waiver, permit, exemption, review,
order, decision or approval of, or any registration and filing with, any
Governmental Entity, or the expiry, waiver or termination of any waiting period
imposed by Law or a Governmental Entity, in each case required or advisable, in
the sole discretion of the Purchaser, under Laws in connection with the
Arrangement;

(iiii)
“Release” has the meaning prescribed in any Environmental Law and includes any
sudden, intermittent or gradual release, spill, leak, pumping, addition,
pouring, emission, emptying, discharge, migration, injection, escape, leaching,
disposal, dumping, deposit, spraying, burial, abandonment, incineration,
seepage, placement or introduction of a Hazardous Substance, whether accidental
or intentional, into the environment;

(jjjj)
“Required Approval” has the meaning ascribed thereto in Section 2.2;

(kkkk)
“SEC” means the United States Securities and Exchange Commission;

(llll)
“Securities Act” means the Securities Act (Alberta);

(mmmm)
“Securities Authority” means the Alberta Securities Commission and the
applicable securities commissions or securities regulatory authority of a
province or territory of Canada and any other applicable United States
securities commission or securities regulatory authority;

(nnnn)
“Securities Laws” means the Securities Act and all rules, regulations, published
notices and instruments thereunder, and all comparable securities Laws in each
of the provinces and territories of Canada and the U.S. Exchange Act, the U.S.
Securities Act and any other applicable United States securities Laws;

(oooo)
“Shares” means the Common Shares of the Company, as the context requires;

(pppp)
“Shareholders” means the registered or beneficial holders of the Shares;

16 of 90

--------------------------------------------------------------------------------

(qqqq)
“Solvent” means, with respect to the Company on a consolidated basis, on any
date of determination, that on such date (i) the fair value of the property (for
the avoidance of doubt, calculated to include goodwill and other intangibles) of
the Company is greater than the total amount of liabilities, including
contingent liabilities, of the Company, and (ii) the Company is able to pay its
debts and liabilities as they mature. The amount of contingent liabilities at
any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability;

(rrrr)
“Subsidiary” has the meaning ascribed thereto in the Securities Act;

(ssss)
“Superior Proposal” means any unsolicited bona fide written Acquisition Proposal
from a Person who is an arm’s length third party made after the date of this
Agreement: (i) to acquire not less than all of the outstanding Shares, or all,
or substantially all, of the assets of the Company and its Subsidiaries on a
consolidated basis; that complies with Securities Laws and did not result from
or involve a breach of this Agreement or any agreement between the Person making
such Acquisition Proposal and the Company; that is reasonably capable of being
completed without undue delay, taking into account, all financial, legal,
regulatory and other aspects of such proposal and the Person making such
proposal; (ii) that is not subject to a financing condition and in respect of
which any funds or other consideration necessary to complete the Acquisition
Proposal have been demonstrated to the satisfaction of the Board, acting in good
faith (after receiving advice from its financial advisor(s) and outside legal
counsel), to have been obtained or are reasonably likely to be obtained (as
evidenced by a written financing commitment from one or more reputable financial
institutions) to fund completion of the Acquisition Proposal at the time and on
the basis set out therein; (iii) that is not subject to any due diligence and/or
access condition; and (iv) in respect of which the Board and any relevant
committee thereof determines, in its good faith judgment, after receiving the
advice of its outside legal counsel and financial advisors and after taking into
account all the terms and conditions of the Acquisition Proposal, including all
legal, financial, regulatory and other aspects of such Acquisition Proposal and
the party making such Acquisition Proposal, (A) such Acquisition Proposal would,
if consummated in accordance with its terms, but without assuming away the risk
of non-completion, result in a transaction which is more favourable, from a
financial point of view, to Shareholders than the transactions contemplated by
this Agreement (including, in each case, any amendments to the terms and
conditions of this Agreement proposed by the Purchaser pursuant to Section
5.4(2) of this Agreement) and (B) that recommending such Acquisition Proposal to
the Shareholders and entering into a definitive agreement with respect to such
Acquisition Proposal would be consistent with its fiduciary duties;

(tttt)
“Superior Proposal Notice” has the meaning specified in Section 5.4(1)(c);

(uuuu)
“Support Agreements” has the meaning ascribed thereto in the preamble;

17 of 90

--------------------------------------------------------------------------------

(vvvv)
“Supporting Securityholders” has the meaning ascribed thereto in the preamble;

(wwww)
“Swaps” means any transaction which is a rate swap transaction, basis swap,
forward rate transaction, commodity swap, hedge, commodity option, equity or
equity index swap, equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, forward sale, exchange traded futures contract or other similar
transaction (including any option with respect to any of these transactions or
any combination of these transactions;

(xxxx)
“TSX-V” means TSX Venture Exchange

(yyyy)
“Tax Act” means the Income Tax Act (Canada);

(zzzz)
“Tax Returns” means any and all returns, reports, declarations, claims for
refunds, elections, notices, forms, designations, filings, and statements
(including estimated tax returns and reports, withholding tax returns and
reports, and information returns and reports) filed or required to be filed in
respect of Taxes including any amendments thereof;

(aaaaa)
“Taxes” means (i) any and all taxes, duties, fees, excises, premiums,
assessments, imposts, levies and other charges or assessments of any kind
whatsoever imposed by any Governmental Entity, whether computed on a separate,
consolidated, unitary, combined or other basis, including those levied on, or
measured by, or described with respect to, income, gross receipts, profits,
gains, windfalls, capital, capital stock, production, recapture, transfer, land
transfer, license, gift, occupation, wealth, environment, net worth,
indebtedness, surplus, sales, goods and services, harmonized sales, use,
value-added, excise, special assessment, stamp, withholding, business,
franchising, real or personal property, health, employee health, payroll,
workers’ compensation, employment or unemployment, severance, social services,
social security, education, utility, surtaxes, customs, unclaimed property,
import or export, and including all license and registration fees and all
employment insurance, health insurance and government pension plan premiums or
contributions; (ii) all interest, penalties, fines, additions to tax or other
additional amounts imposed by any Governmental Entity on or in respect of
amounts of the type described in clause (i) above or this clause (ii); (iii) any
liability for the payment of any amounts of the type described in clauses (i) or
(ii) as a result of being a member of an affiliated, consolidated, combined or
unitary group for any period; and (iv) any liability for the payment of any
amounts of the type described in clauses (i) or (ii) as a result of any express
or implied obligation to indemnify any other Person or as a result of being a
transferee or successor in interest to any party;

(bbbbb)
“Technology” has the meaning specified in Paragraph (24) of Schedule C;

(ccccc)
“Terminating Party” has the meaning specified in Section 4.8(3);

(ddddd)
“Termination Fee” means the amount of $1,000;

18 of 90

--------------------------------------------------------------------------------

(eeeee)
“Termination Fee Event” has the meaning specified in Section 8.2(2);

(fffff)
“Termination Notice” has the meaning specified in Section 4.8(3);

(ggggg)
“Transferred Information” has the meaning ascribed thereto in Section 4.6(1);

(hhhhh)
 “United States” means the United States of America, its territories and
possessions, any state of the United States and the District of Columbia;

(iiiii)
“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the SEC thereunder;

(jjjjj)
 “U.S. Investment Company Act” means the United States Investment Company Act of
1940, as amended and the rules and regulations promulgated by the SEC
thereunder;

(kkkkk)
“U.S. Securities Act” means the United States Securities Act of 1933, as amended
and the rules and regulations promulgated by the SEC thereunder;

(lllll)
“U.S. Treasury Regulations” means the treasury regulations under the Code; and

(mmmmm)
“Wilful Breach” means a breach of this Agreement that is a consequence of an act
undertaken by the breaching Party with the actual knowledge that the taking of
such act would, or would be reasonably expected to, cause a breach of this
Agreement.

Section 1.2
Certain Rules of Interpretation.

In this Agreement, unless otherwise specified:
(1)
Headings, etc. The provision of a Table of Contents, the division of this
Agreement into Articles and Sections and the insertion of headings are for
convenient reference only and do not affect the construction or interpretation
of this Agreement.

(2)
Currency. All references to dollars or to $ are U.S. dollars, unless specified
otherwise.

(3)
Gender and Number. Any reference to gender includes all genders. Words importing
the singular number only include the plural and vice versa.

(4)
Certain Phrases, etc. The words (a) “including”, “includes” and “include” mean
“including (or includes or include) without limitation,” (b) “the aggregate of”,
“the total of”, “the sum of”, or a phrase of similar meaning means “the
aggregate (or total or sum), without duplication, of,” and (c) unless stated
otherwise, “Article”, “Section”, and “Schedule” followed by a number or letter
mean and refer to the specified Article or Section of or Schedule to this
Agreement. The term “made available” means (i) copies of the subject materials
were included in the Data Room, or (ii) copies of the subject materials were
provided to the Purchaser.

19 of 90

--------------------------------------------------------------------------------

(5)
Capitalized Terms. All capitalized terms used in any Schedule or in the Company
Disclosure Letter have the meanings ascribed to them in this Agreement.

(6)
Knowledge. Where any representation or warranty is expressly qualified by
reference to the knowledge of the Company, it is deemed to refer to the actual
knowledge of any of the President, Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer or Executive Vice President, Finance and
General Counsel.

(7)
Accounting Terms. All accounting terms are to be interpreted in accordance with
IFRS and all determinations of an accounting nature in respect of the Company
required to be made shall be made in a manner consistent with IFRS.

(8)
Statutes. Any reference to a statute refers to such statute and all rules,
resolutions and regulations made under it, as it or they may have been or may
from time to time be amended or re-enacted, unless stated otherwise.

(9)
Computation of Time. A period of time is to be computed as beginning on the day
following the event that began the period and ending at 4:30 p.m. on the last
day of the period, if the last day of the period is a Business Day, or at 4:30
p.m. on the next Business Day if the last day of the period is not a Business
Day.

(10)
Time References. References to time are to local time, Calgary, Alberta.

(11)
Subsidiaries. To the extent any covenants or agreements relate, directly or
indirectly, to a Subsidiary of the Company, each such provision shall be
construed as a covenant by the Company to cause (to the fullest extent to which
it is legally capable) such Subsidiary to perform the required action.

(12)
Consent. If any provision requires approval or consent of a Party and such
approval or consent is not delivered within the specified time limit, the Party
whose consent or approval is required shall be conclusively deemed to have
withheld its approval or consent.

(13)
Schedules. The schedules attached to this Agreement form an integral part of
this Agreement for all purposes of it.

ARTICLE 2
THE ARRANGEMENT
Section 2.1
Arrangement

The Company and the Purchaser agree that the Arrangement will be implemented in
accordance with and subject to the terms and conditions of this Agreement and
the Plan of Arrangement.
Section 2.2
Interim Order

As soon as reasonably practicable after the date of this Agreement, but in any
event on or before January 31, 2018, the Company shall apply in a manner
reasonably acceptable to the
20 of 90

--------------------------------------------------------------------------------

Purchaser pursuant to Section 193 of the ABCA and, in cooperation with the
Purchaser, prepare, file and diligently pursue an application for the Interim
Order, which must provide, among other things:
(i)
for the class of persons to whom notice is to be provided in respect of the
Arrangement and the Company Meeting and for the manner in which such notice is
to be provided;

(ii)
that the securities of the Company for which holders as at the record date
established for the Company Meeting shall be entitled to vote on the Arrangement
Resolution shall be the Common Shares;

(iii)
that all Shareholders as at the record date established for the Company Meeting
shall be entitled to vote on the Arrangement Resolution;

(iv)
that the required level of approval for the Arrangement Resolution shall be at
least two-thirds of the votes cast on the Arrangement Resolution by holders of
Common Shares present in person or represented by proxy at the Company Meeting
voting as a single class (the “Required Approval”);

(v)
that, in all other respects, the terms, restrictions and conditions of the
Company’s Constating Documents, including voting, quorum requirements and all
other matters, shall apply in respect of the Company Meeting;

(vi)
for the grant of the Dissent Rights to those Shareholders who are registered
Shareholders as contemplated in the Plan of Arrangement;

(vii)
for the notice requirements with respect to the presentation of the application
to the Court for the Final Order;

(viii)
that the Company Meeting may be adjourned or postponed from time to time by the
Company with the consent of the Purchaser, such consent not to be unreasonably
withheld or delayed, in accordance with the terms of this Agreement without the
need for additional approval of the Court;

(ix)
that it is the Company’s intention to rely upon the exemption from registration
provided by Section 3(a)(10) of the U.S. Securities Act and  Section 2.11
Business combination and reorganization of National Instrument 45-106 Prospectus
Exemptions, with respect to the issuance of the Purchaser Securities to be
issued pursuant to the Arrangement, based on the Court’s approval of the
Arrangement;

(x)
confirmation of the record date for the purposes of determining the Shareholders
entitled to notice of and to vote at the Company Meeting in accordance with the
Interim Order; and

21 of 90

--------------------------------------------------------------------------------

(xi)
for such other matters as the Purchaser may reasonably require, subject to
obtaining the prior consent of the Company, such consent not to be unreasonably
withheld or delayed.

Section 2.3
The Company Meeting

(1)
The Company shall:

(a)
convene and conduct the Company Meeting in accordance with the Interim Order,
the Company’s Constating Documents and Law on or before January 15, 2018 (and,
in this regard, the Company shall abridge, as necessary, any time periods that
may be abridged under Securities Laws) and not adjourn, postpone or cancel (or
propose the adjournment, postponement or cancellation of) the Company Meeting
without the prior written consent of the Purchaser, except:

(i)
as required for quorum purposes (in which case the Company Meeting shall be
adjourned and not cancelled); or

(ii)
as required or permitted under Section 2.3(1)(j) or Section 4.8(3);

(b)
solicit proxies in favour of the approval of the Arrangement Resolution and
against any resolution submitted by any Person that is inconsistent with the
Arrangement Resolution and the completion of any of the transactions
contemplated by this Agreement, including, if so requested by the Purchaser,
acting reasonably, and at the cost of the Purchaser, using one or more proxy
solicitation services firms and cooperating with any Persons engaged by the
Purchaser to solicit proxies in favour of the approval of the Arrangement
Resolution;

(c)
provide the Purchaser with copies of or access to information regarding the
Company Meeting generated by any proxy solicitation services firm, as requested
from time to time by the Purchaser;

(d)
permit the Purchaser to, at the Purchaser’s expense, directly or through a proxy
solicitation services firm, actively solicit proxies in favour of the
Arrangement on behalf of management of the Company in compliance with Law and
disclose in the Company Circular that the Purchaser may make such solicitations;

(e)
consult with the Purchaser in fixing the date of the Company Meeting and the
record date of the Company Meeting and give notice to the Purchaser of the
Company Meeting and allow the Purchaser’s representatives and legal counsel to
attend the Company Meeting;

(f)
promptly advise the Purchaser, at such times as the Purchaser may reasonably
request and at least on a daily basis on each of the last 10 Business Days prior
to the date of the Company Meeting, as to the aggregate tally of the proxies
received by the Company in respect of the Arrangement Resolution;

22 of 90

--------------------------------------------------------------------------------

(g)
promptly advise the Purchaser of any communication (written or oral) received by
the Company from or claims brought by (or threatened to be brought by) any
Person in opposition to the Arrangement (other than in respect of communications
subject to Article 5, which shall be dealt with in accordance with Article 5)
and/or exercise or purported exercise or withdrawal of Dissent Rights by
Shareholders and, subject to Law, will provide the Purchaser with an opportunity
to review and comment upon any written communications sent by or on behalf of
the Company to any such Person and to participate in any discussions,
negotiations or proceedings with or including any such Persons;

(h)
not settle or compromise or agree to settle or compromise with respect to any
Dissent Rights without the prior written consent of the Purchaser;

(i)
not, without the Purchaser’s written consent, change the record date for the
Shareholders entitled to vote at the Company Meeting in connection with any
adjournment or postponement of the Company Meeting unless required by Law; and

(j)
if the Company Meeting is to be held during a Matching Period, at the request of
the Purchaser, adjourn or postpone the Company Meeting to a date specified by
the Purchaser that is not later than 15 Business Days after the date on which
the Company Meeting was originally scheduled and in any event to a date that is
not later than five Business Days prior to the Outside Date.

Section 2.4
The Company Circular

(1)
The Company shall, subject to compliance by the Purchaser of its obligations
under Section 2.4(4), promptly prepare and complete, in consultation with the
Purchaser, the Company Circular together with any other documents required by
Law in connection with the Company Meeting and the Arrangement, and the Company
shall, promptly after obtaining the Interim Order, cause the Company Circular
and such other documents to be filed and sent to each Shareholder and other
Person as required by the Interim Order and Law, in each case so as to permit
the Company Meeting to be held by the date specified in Section 2.3(1)(a).

(2)
The Company shall ensure that the Company Circular complies in all material
respects with Law, does not contain any Misrepresentation (provided that the
Company shall not be responsible for the accuracy of any information relating to
and furnished by the Purchaser in writing specifically for the purpose of
inclusion in the Company Circular) and provides the Shareholders with sufficient
information to permit them to form a reasoned judgement concerning the matters
to be placed before the Company Meeting. Without limiting the generality of the
foregoing, the Company Circular must include: (a) a statement that the Board has
unanimously determined that the consideration to be paid by Purchaser to the
Company Securityholders pursuant to the Arrangement is fair from a financial
point of view; (b) a statement that the Board, after receiving legal advice,
unanimously (i) approves the Arrangement, (ii) determines that the Arrangement
Resolution is in the best interests of the Company, and (ii) recommends that
Shareholders vote in favour of the Arrangement Resolution ((a) and (b),
together,

23 of 90

--------------------------------------------------------------------------------

 
 
the “Board Recommendation”); and (c) a statement that each director and officer
of the Company intends to vote all of such individual’s Shares in favour of the
Arrangement Resolution in accordance with the Support Agreements and against any
resolution submitted by any Person that is inconsistent with the Arrangement.

(3)
The Company shall give the Purchaser and its legal counsel a reasonable
opportunity to review and comment on drafts of the Company Circular and other
related documents, and shall give reasonable consideration to any comments made
by the Purchaser and its legal counsel, and agrees that all information relating
solely to the Purchaser included in the Company Circular must be in a form and
content satisfactory to the Purchaser, acting reasonably.

(4)
The Purchaser shall provide all necessary information concerning the Purchaser
and its affiliates that is required by Law to be included by the Company in the
Company Circular or other related documents to the Company in writing, and shall
ensure that such information does not contain any Misrepresentation.

(5)
Each of the Parties shall promptly notify the other Party if it becomes aware
that the Company Circular contains a Misrepresentation, or otherwise requires an
amendment or supplement. The Parties shall co-operate in the preparation of any
such amendment or supplement as required or appropriate, and the Company shall
promptly mail, file or otherwise publicly disseminate any such amendment or
supplement to the Shareholders and, if required by the Court or by Law, file the
same with the Securities Authorities or any other Governmental Entity as
required.

Section 2.5
Final Order

The Company shall take all steps necessary or desirable to submit the
Arrangement to the Court and diligently pursue an application for the Final
Order pursuant to Section 193 of the ABCA, as soon as reasonably practicable,
but in any event not later than two Business Days after the Arrangement
Resolution is passed at the Company Meeting as provided for in the Interim
Order.
Section 2.6
Court Proceedings

In connection with all Court proceedings relating to obtaining the Interim Order
and the Final Order, the Company shall diligently pursue, and cooperate with the
Purchaser in diligently pursuing, the Interim Order and the Final Order and the
Company will provide the Purchaser and its legal counsel with reasonable
opportunity to review and comment upon drafts of all material to be filed with
the Court in connection with the Arrangement, including by providing on a timely
basis a description of any information required to be supplied by the Purchaser
for inclusion in such material, prior to the service and filing of that
material, and will accept the reasonable comments of the Purchaser and its legal
counsel with respect to any such information required to be supplied by the
Purchaser and included in such material and any other matters contained therein.
The Company will ensure that all material filed with the Court in connection
with the Arrangement is consistent in all material respects with the terms of
this Agreement and the Plan of Arrangement. In addition, the Company will not
object to legal counsel to the Purchaser making such submissions on the
application for the Interim Order and
24 of 90

--------------------------------------------------------------------------------

the application for the Final Order as such counsel considers appropriate,
acting reasonably. The Company will also provide legal counsel to the Purchaser
on a timely basis with copies of any notice and evidence served on the Company
or its legal counsel in respect of the application for the Final Order or any
appeal therefrom, and any notice, written or oral, indicating the intention of
any Person to appeal, or oppose the granting of, the Interim Order or Final
Order. Subject to Laws, the Company will not file any material with, or make any
submissions to, the Court in connection with the Arrangement or serve any such
material, and will not agree to modify or amend materials so filed or served,
except as contemplated hereby or with the Purchaser’s prior written consent,
such consent not to be unreasonably withheld or delayed; provided that nothing
herein shall require the Purchaser to agree or consent to any increased purchase
price or other consideration or other modification or amendment to such filed or
served materials that expands or increases the Purchaser’s obligations, or
diminishes or limits the Purchaser’s rights, set forth in any such filed or
served materials or under this Agreement. The Company will oppose any proposal
from any Person that the Final Order contain any provision inconsistent with
this Agreement, and if required by the terms of the Final Order or by Law to
return to Court with respect to the Final Order do so only after notice to, and
in consultation and cooperation with, the Purchaser.
Section 2.7
Company Stock Options

(1)
The Parties acknowledge and agree that the vesting of the outstanding Company
Stock Options will be accelerated, that all outstanding granted Company Stock
Options shall vest and become exercisable, and that the Company and the
directors of the Company may take all such actions as are necessary or desirable
to effect the foregoing.

(2)
To the extent any Company Stock Options are exercised or conditionally exercised
to purchase Common Shares prior to the Effective Time, the Company shall ensure
that the holder of such Company Stock Options delivers to Company, prior to the
Effective Time, a cash payment equal to the sum of the aggregate exercise price
for the Company Stock Options so exercised and the amount of any Taxes that
Company is required to remit pursuant to applicable Laws in respect of the
exercise of such Company Stock Options.

(3)
The Company agrees that, prior to the time that the application for the Interim
Order is heard, it shall make commercially reasonable efforts to obtain Option
Surrender Agreements from each holder of Company Stock Options, which Option
Surrender Agreements shall provide that each such holder agrees, conditional
upon the occurrence of the Effective Time, to surrender effective immediately
before the Effective Time all Company Stock Options, for cancellation in
exchange for stock options of the Purchaser.

(4)
If Option Surrender Agreements have not been entered into by all the holders of
all Company Stock Options not less than two (2) business days prior to the
anticipated date of the application for the Interim Order, then the Parties
shall agree to amend the Plan of Arrangement to add provisions therein providing
for the cancellation of all outstanding Company Stock Options in exchange for
Company Stock Options of the Purchaser.



25 of 90

--------------------------------------------------------------------------------

Section 2.8
Articles of Arrangement and Effective Date

(1)
The Articles of Arrangement shall implement the Plan of Arrangement. The
Articles of Arrangement shall include the form of the Plan of Arrangement
attached to this Agreement as Schedule A, as it may be amended in accordance
with the terms hereof. Subject to the Interim Order, the Final Order and any
Law, the Company agrees to amend the Plan of Arrangement at any time prior to
the Effective Time in accordance with Section 8.1 to add, remove or amend any
steps or terms determined to be necessary or desirable by Purchaser, acting
reasonably, provided that the Plan of Arrangement shall not be amended in any
manner which (a) is prejudicial to the Company, Company Securityholders or other
Persons bound by the Plan of Arrangement, or is inconsistent with the provisions
of this Agreement, or would result in the Company incurring any obligations or
liabilities, (b) creates an unreasonable risk of delaying, impairing or
impeding, in any material respect, the receipt of any Regulatory Approval, or
the satisfaction of any condition set forth in Article 6 hereof, or (c) would
require the Company to take any action in contravention of any Law or the
Company’s Constating Documents.

(2)
The Company shall file the Articles of Arrangement with the Registrar no later
than the second Business Day after the satisfaction of or, where not prohibited,
the waiver by the applicable Party or Parties in whose favour the condition is,
of the conditions set out in Article 6 (excluding conditions that, by their
terms, cannot be satisfied until the Effective Date, but subject to the
satisfaction or, where not prohibited, the waiver by the applicable Party or
Parties in whose favour the condition is, of those conditions as of the
Effective Date), unless another time or date is agreed to in writing by the
Parties.

(3)
The closing of the Arrangement will take place at the offices of Tingle Merrett
LLP in Calgary, Alberta or at such other location as may be agreed upon by the
Parties.

Section 2.9
Payment of Consideration

The Purchaser shall provide the Consideration to be provided to Shareholders
with the Depositary together with an irrevocable direction executed by the
Purchaser authorizing and directing the Depositary to deliver the Purchaser
Share Consideration to the Shareholders in accordance with the terms of the Plan
of Arrangement, (each acting reasonably) to satisfy the aggregate Consideration
payable to the Shareholders.
Section 2.10
Withholding Taxes

The Purchaser, the Company and the Depositary, as applicable, shall be entitled
to deduct and withhold from any consideration otherwise payable or otherwise
deliverable, to any Company Securityholders under the Plan of Arrangement, such
amounts as the Purchaser, the Company or the Depositary, as applicable, are
required or reasonably believe to be required to deduct and withhold from such
consideration under any provision of any Laws in respect of Taxes. Any such
amounts will be deducted, withheld and remitted from the consideration payable
pursuant to the Plan of Arrangement and shall be treated for all purposes under
this Agreement as having been paid to the Company Securityholders in respect of
which such
26 of 90

--------------------------------------------------------------------------------

deduction, withholding and remittance was made; provided that such deducted and
withheld amounts are actually remitted to the appropriate Governmental Entity.
Section 2.11
Support Agreements

The Company shall, concurrently with the signing of this Agreement, deliver to
the Purchaser, Supporting Agreements which have been duly executed by Supporting
Securityholders holding in the aggregate not less than 90% of the issued and
Common Shares.
Section 2.12
List of Shareholders

At the reasonable request of the Purchaser from time to time, the Company shall,
as soon as reasonably practicable, provide the Purchaser with a list of the
registered Shareholders, together with their addresses and respective holdings
of Shares, all as of a date that is as close as reasonably practicable to the
date of delivery of such lists.
Section 2.13
Section 3(a)(10) Exemption

The Parties agree that the Arrangement will be carried out with the intention
that all the Purchaser Securities issued under the Arrangement to the United
States holders of the Company Shares will be issued in reliance on the exemption
from the registration requirements of the U.S. Securities Act provided by
Section 3(a)(10) of the U.S. Securities Act (the “Section 3(a)(10) Exemption”). 
The Parties will take all commercially reasonable action to ensure the
availability of the Section 3(a)(10) Exemption.
Section 2.14
U.S. Securities Law Matters

The Parties agree that the Arrangement will be carried out with the intention
that all Consideration Shares issued pursuant to Arrangement will be issued by
the Purchaser and the Company, as the case may be, in reliance on the exemption
from the registration requirements of the U.S. Securities Act provided by
Section 3(a)(10) thereof and pursuant to exemptions from applicable securities
laws of any state of the United States. In order to ensure the availability of
the exemption under Section 3(a)(10) of the U.S. Securities Act, the Parties
agree that the Arrangement will be carried out on the following basis:
(a)
the Arrangement will be subject to registration requirements of the U.S.
Securities Act as appropriate;

(b)
pursuant to Section 2.2(ix) the Court will be advised as to the intention of the
Parties to rely on the exemption under Section 3(a)(10) of the U.S. Securities
Act prior to the hearing required to approve the Interim Order;

(c)
the Court will be required to satisfy itself as to the procedural and
substantive fairness of the Arrangement to the Company Securityholders, subject
to the Arrangement;

(d)
the Company will ensure that each person entitled to receive the Consideration
pursuant to the Arrangement will be given adequate notice advising them of their
right to attend the hearing of the Court to give approval of the Arrangement and
providing them with sufficient information necessary for them to exercise that
right;

27 of 90

--------------------------------------------------------------------------------

(e)
each person entitled to receive the Consideration will be advised that the
Consideration Shares issued pursuant to the Arrangement have not been and will
not be registered under the U.S. Securities Act and will be issued by the
Purchaser in reliance on the exemption under Section 3(a)(10) of the U.S.
Securities Act and pursuant to exemptions under applicable securities laws of
any state of the United States and in Canada, upon Section 2.11 Business
combination and reorganization of National Instrument 45-106 Prospectus
Exemptions;

(f)
the Final Order approving the Arrangement that is obtained from the Court will
expressly state that the Arrangement is approved by the Court as being
substantively and procedurally fair to the Company Securityholders;

(g)
the Interim Order approving the Company Meeting will specify that each Company
Securityholder will have the right to appear before the Court at the hearing of
the Court to give approval of the Arrangement so long as they enter an
appearance within a reasonable time and in accordance with the requirements of
Section 3(a)(10) of the U.S. Securities Act; and

(h)
the Final Order shall include a statement to substantially the following effect:



“This Order will serve as a basis of a claim to an exemption, pursuant to
Section 3(a)(10) of the United States Securities Act of 1933, as amended, from
the registration requirements otherwise imposed by that act, regarding the
distribution of securities of the Purchaser or the Company pursuant to the Plan
of Arrangement.”
Section 2.15
Withholding Taxes

The Company, the Purchaser and the Depositary will be entitled to deduct and
withhold from any consideration otherwise payable to any Company Securityholder
under the Plan of Arrangement (including any payment to any [needs to be
defined] Dissenting Company Securityholder) such amounts as the Company, the
Purchaser or the Depositary is required to deduct and withhold with respect to
such payment under the Tax Act, the Code, and the rules and regulations
promulgated thereunder, or any provision of any provincial, state, local or
foreign Tax Law as counsel may advise is required to be so deducted and withheld
by the Company, the Purchaser or the Depositary, as the case may be. For the
purposes hereof, all such withheld amounts shall be treated as having been paid
to the person in respect of which such deduction and withholding was made on
account of the obligation to make payment to such person hereunder, provided
that such deducted or withheld amounts are actually remitted to the appropriate
Governmental Authority by or on behalf of the Company, the Purchaser or the
Depositary, as the case may be. To the extent necessary, such deductions and
withholdings may be effected by selling any Company Shares to which any such
person may otherwise be entitled under the Plan of Arrangement, and any amount
remaining following the sale, deduction and remittance shall be paid to the
person entitled thereto as soon as reasonably practicable.
Section 2.16
U.S. Tax Matters

For United States federal income tax purposes, the Parties intend to adopt this
Agreement and the Plan of Arrangement as a plan of reorganization. Each Party
shall use
28 of 90

--------------------------------------------------------------------------------

its commercially reasonable efforts to cause the transactions contemplated by
this Agreement to qualify as a “reorganization” within the meaning of Section
368(a)(1)(B) of the Code and will use commercially reasonable efforts to avoid
taking any action that would cause the reorganization not to qualify as a
reorganization in accordance with Section 368(a)(1)(B) of the Code. Each of the
Parties shall report the transactions contemplated by this Agreement as a
“reorganization” within the meaning of Section 368(a) of the Code (to the extent
that the transaction is reportable under the Code) and shall not take any
position that is contrary to such treatment, unless required pursuant to a
“determination” within the meaning of Section 1313(a) of the Code.
Notwithstanding the foregoing, neither the Purchaser nor the Company makes any
representation, warranty or covenant to any other Party or to any Company
Securityholder, or holder of Purchaser securities (including, without
limitation, stock options, warrants, debt instruments or other similar rights or
instruments) regarding the U.S. tax treatment of the Arrangement, including, but
not limited to, whether the Arrangement will qualify as a reorganization within
the meaning of Section 368(a) of the Code or as a tax-deferred reorganization
for purposes of any United States state or local income tax law.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Section 3.1
Representations and Warranties of the Company

(1)
Except as set forth in the Company Disclosure Letter (it being expressly
understood and agreed that the disclosure of any fact or item in any section of
the Company Disclosure Letter shall only be deemed to be an exception to (or, as
applicable, disclosure for the purposes of) the representations and warranties
of the Company that are contained in the corresponding section of this
Agreement), the Company represents and warrants to the Purchaser as set forth in
Schedule C and acknowledges and agrees that the Purchaser is relying upon such
representations and warranties in connection with the entering into of this
Agreement.

(2)
The representations and warranties of the Company contained in this Agreement
shall not survive the completion of the Arrangement and shall expire and be
terminated at the Effective Time.  This Section 3.1(2) will not limit any
covenant or agreement of any of the Parties, which, by its terms, contemplates
performance after the Effective Time or the date on which this Agreement is
terminated, as the case may be.

Section 3.2
Representations and Warranties of the Purchaser

(1)
The Purchaser represents and warrants to the Company as set forth in Schedule D
and acknowledges and agrees that the Company is relying upon such
representations and warranties in connection with the entering into of this
Agreement.

(2)
The representations and warranties of the Purchaser contained in this Agreement
shall not survive the completion of the Arrangement and shall expire and be
terminated at the Effective Time.  This Section 3.2(2) will not limit any
covenant or agreement of any of the Parties, which, by its terms, contemplates
performance after the Effective Time or the date on which this Agreement is
terminated, as the case may be.

29 of 90

--------------------------------------------------------------------------------

ARTICLE 4
COVENANTS
Section 4.1
Conduct of Business of the Company.

(1)
The Company covenants and agrees that, during the period from the date of this
Agreement until the earlier of the Effective Time and the time that this
Agreement is terminated in accordance with its terms, unless as required or
permitted by this Agreement or otherwise agreed to in writing by the Purchaser,
in its sole and absolute discretion, acting reasonably, the Company shall, and
shall cause each of its Subsidiaries to:

(a)
conduct its business in the Ordinary Course and the Company shall use its best
efforts to maintain and preserve its and its Subsidiaries’ business
organization, assets, properties, employees, goodwill and business relationships
with customers, suppliers, distributors, licensors, partners and other Persons
with which the Company or any of its Subsidiaries has business relations and to
perform and comply with all of its obligations under the Material Contracts;

(b)
the Company will cooperate and consult through meetings with the Purchaser, as
the Purchaser may reasonably request, to allow the Purchaser to monitor, and
provide reasonable input with respect to the direction of, any activities
relating to the exploration and maintenance of the Company properties and
discuss with the Purchaser prior to any required public disclosure of
exploration results or other technical information, provided nothing contained
in this Section 4.1(1)(a) shall prevent the Company from publicly disclosing any
information required by Law or the rules or policies of the TSX-V after prior
notice to the Purchaser;

(c)
(i) duly and on a timely basis file all Tax Returns required to be filed by it
on or prior to the Effective Time and all such Tax Returns will be true,
complete and correct in all material respects; (ii) timely pay all Taxes shown
on such Tax Returns; and (iii) make all required withholdings and remittances in
respect of Taxes.

(2)
Without limiting the generality of Section 4.1(1), the Company covenants and
agrees that, during the period from the date of this Agreement until the earlier
of the Effective Time and the time that this Agreement is terminated in
accordance with its terms, unless as required or permitted by this Agreement, or
as otherwise agreed to in writing by the Purchaser, in its sole and absolute
discretion, acting reasonably, the Company shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

(a)
amend the Company’s Constating documents or, in the case of any Subsidiary its
articles of incorporation, articles of amalgamation or by laws;

(b)
split, combine or reclassify any securities of the Company or of any Subsidiary,
undertake any capital reorganization, or reduction of capital or combination

30 of 90

--------------------------------------------------------------------------------

thereof or declare, set aside or pay any dividend or other distribution (whether
in cash, stock or property or any combination thereof);

(c)
redeem, repurchase, or otherwise acquire or offer to redeem, repurchase or
otherwise acquire any securities of the Company or any of its Subsidiaries;

(d)
issue, grant, deliver, sell, pledge or otherwise encumber, or authorize the
issuance, grant, delivery, sale, pledge or other encumbrance of any securities
of the Company or of any of its Subsidiaries or securities or rights exercisable
or exchangeable for or convertible into securities of the Company or of any of
its Subsidiaries, except for the issuance of Common Shares issuable upon the
exercise of the currently outstanding Company Stock Options specified in Section
(6)(c) of the Company Disclosure Letter;

(e)
acquire (by merger, consolidation, acquisition of stock or assets or otherwise),
directly or indirectly, assets, securities, properties, interests or businesses;

(f)
enter into any joint venture or similar agreement, arrangement or relationship;

(g)
reorganize, amalgamate or merge the Company or any Subsidiary of the Company;

(h)
adopt a plan of liquidation or resolutions providing for the liquidation or
dissolution of the Company or any of its Subsidiaries;

(i)
sell, pledge, lease, dispose of, lose the right to use, mortgage, license,
encumber or otherwise dispose of or transfer any assets of the Company, or of
any of its Subsidiaries, or any interest in any assets of the Company and its
Subsidiaries;

(j)
make any capital expenditure or commitment to do so, provided that in the case
of capital expenditure expended to address emergencies or other urgent matters
involving the potential loss or damage to property or personal safety, the
Purchaser’s consent shall not be required where it cannot be received in a
reasonably expedient manner;

(k)
(i) make or rescind any Tax election, information schedule, return or
designation, (ii)  settle or compromise any Tax claim, assessment, reassessment
or liability, (iii) file any amended Tax Return, (iv) enter into any agreement
with a Governmental Entity with respect to Taxes, (v) surrender any right to
claim a Tax abatement, reduction, deduction, exemption, credit or refund, (vi)
consent to the extension or waiver of the limitation period applicable to any
Tax matter, (vii) amend or change any of its methods or reporting income,
deductions or accounting for income Tax purposes except as may be required by
Law; or (viii) make a request for any Tax ruling;

(l)
make any loans, advances or capital contributions to, or investments in, or
assume, guarantee or otherwise become liable with respect to the liabilities or
obligations of, any other Person;

31 of 90

--------------------------------------------------------------------------------

(m)
prepay any long-term indebtedness before its scheduled maturity;

(n)
create, incur, assume or otherwise become liable with respect to any
indebtedness for borrowed money or guarantees thereof in any amount, other than
(i) to pay Company Transaction Costs in respect of the Arrangement; and (ii)
capital expenditures set forth in Section 4.1(2)(n)(ii) of the Company
Disclosure Letter;

(o)
reduce the stated capital of any of its or its Subsidiaries’ outstanding shares;

(p)
grant any Lien (other than Permitted Liens) on any assets of the Company or its
Subsidiaries;

(q)
enter into, amend, modify or terminate any interest rate, currency, equity or
commodity swaps, hedges, derivatives, forward sales contracts or similar
financial instruments;

(r)
make any bonus or profit sharing distribution or similar payment of any kind;

(s)
make any material change in the Company’s methods of accounting, except as
required by concurrent changes in IFRS;

(t)
grant any increase in the rate of wages, salaries, bonuses or other remuneration
of any Company Employee or former Company Employee, except as may be required by
Law or the terms of any written employment Contract;

(u)
(i) increase any severance, change of control or termination pay (or
improvements to notice or pay in lieu of notice) to (or amend any existing
arrangement with) any current or former Company Employee or any current or
former director of the Company or any of its Subsidiaries; (ii) increase the
benefits payable under any existing severance or termination pay policies with
any current or former Company Employee or any current or former director of the
Company or any of its Subsidiaries; (iii) increase the benefits payable under
any employment, consulting or other agreements with any current or former
Company Employee or any current or former director of the Company or any of its
Subsidiaries; (iv) enter into any employment, deferred compensation, consulting
or other similar agreement (or amend any such existing agreement) with any
current or former Company Employee or any current or former director of the
Company or any of its Subsidiaries; (v)  increase compensation, bonus levels or
other benefits payable to any current or former Company Employee or any current
or former director of the Company or any of its Subsidiaries; (vi) adopt any new
Employee Plan or any amendment or modification of an existing Employee Plan;
(vii) increase or agree to increase, any funding obligation or accelerate, or
agree to accelerate, the timing of any funding contribution under any Employee
Plan; (viii)  grant any equity, equity-based or similar awards; or (ix) reduce
the Company’s or its Subsidiaries work force;

(v)
cancel, waive, release, assign, settle or compromise any claims or rights;

32 of 90

--------------------------------------------------------------------------------

(w)
commence any litigation or waive, release, assign, settle or compromise any
litigation, proceedings or governmental investigations;

(x)
amend, modify, terminate, waive or fail to renew any right under any Material
Contract or enter into any contract or agreement that would be a Material
Contract if in effect on the date hereof or enter into any Contract or other
transactions with any Company Employee or any director of the Company;

(y)
enter into any agreement or arrangement that limits or otherwise restricts the
Company or any of its Subsidiaries or any successor thereto or that would, after
the Effective Time, limit or restrict the Company or any of its Subsidiaries,
from competing in any location or line of business with any Person;

(z)
enter into, amend or modify any union recognition agreement, Collective
Agreement or similar agreement with any trade union, employee association or
representative body or take any action against Company Employees covered under
Collective Agreements which knowingly would result in a grievance proceeding
pursuant to Collective Agreements;

(aa)
except as contemplated in Section 4.9, amend, modify, terminate, cancel or let
lapse any insurance (or re-insurance) policy of the Company or any Subsidiary in
effect on the date of this Agreement, unless simultaneously with such
termination, cancellation or lapse, replacement policies underwritten by
insurance and re-insurance companies of nationally recognized standing providing
coverage equal to or greater than the coverage under the terminated, cancelled
or lapsed policies for substantially similar premiums are in full force and
effect;

(bb)
in respect of any assets of the Company or its Subsidiaries, waive, release, let
lapse, grant or transfer any right or value or amend, modify or change, or agree
to amend, modify or change, any existing Authorization, right to use, lease,
contract, joint operating agreement, production sharing agreement, government
land concession, Intellectual Property rights, or other document;

(cc)
abandon or fail to diligently pursue any application for any Authorizations,
leases, permits or registrations or take any action, or fail to take any action,
that could lead to the termination of any Authorizations, leases, permits or
registrations;

(dd)
engage or enter into any Contract with any broker, finder or investment banker;

(ee)
change the auditors of the Company or any Subsidiary of the Company or any of
their respective accounting policies; or

(ff)
authorize, agree, resolve or otherwise commit, whether or not in writing, to do
any of the foregoing.

33 of 90

--------------------------------------------------------------------------------

Section 4.2
Covenants of the Company Relating to the Arrangement

(1)
The Company shall perform, and shall cause its Subsidiaries to perform, all
obligations required or desirable to be performed by the Company or any of its
Subsidiaries under this Agreement, co-operate with the Purchaser in connection
therewith, and shall use all commercially reasonable efforts to do all such
other acts and things as may be necessary or desirable in order to consummate
and make effective, as soon as reasonably practicable, the transactions
contemplated by this Agreement and, without limiting the generality of the
foregoing, the Company shall and, where appropriate, shall cause each of its
Subsidiaries to:

(a)
use all commercially reasonable efforts to satisfy all conditions precedent in
this Agreement and take all steps set forth in the Interim Order and the Final
Order applicable to it and comply promptly with all requirements imposed by Law
on it or its Subsidiaries with respect to this Agreement or the Arrangement;

(b)
use all commercially reasonable efforts to obtain and maintain all third party
or other consents, waivers, permits, exemptions, orders, approvals, agreements,
amendments or confirmations that are (i) necessary or advisable, in the sole
discretion of the Purchaser, in connection with the Arrangement, (ii) required
to be obtained under the Material Contracts in connection with the Arrangement
or (iii) required in order to maintain the Material Contracts in full force and
effect following completion of the Arrangement, in each case, on terms that are
reasonably satisfactory to the Purchaser, and without paying, and without
committing itself or the Purchaser to pay, any consideration or incur any
liability or obligation without the prior written consent of the Purchaser;

(c)
use all commercially reasonable efforts to effect all necessary or advisable
registrations, filings and submissions of information required by Governmental
Entities from the Company and its Subsidiaries relating to the Arrangement;

(d)
use all commercially reasonable efforts to, upon reasonable consultation with
the Purchaser, oppose, lift or rescind any injunction, restraining or other
order, decree or ruling seeking to restrain, enjoin or otherwise prohibit or
adversely affect the consummation of the Arrangement and defend, or cause to be
defended, any proceedings to which it is a party or brought against it or its
directors or officers challenging the Arrangement or this Agreement;

(e)
not take any action, or refrain from taking any commercially reasonable action,
or permitting any action to be taken or not taken, which is inconsistent with
this Agreement or which would reasonably be expected to prevent, delay or
otherwise impede the consummation of the Arrangement or the transactions
contemplated by this Agreement;

(f)
use all commercially reasonable efforts to cause each of the directors and
officers of the Company to vote in favour of the Arrangement Resolution and
against any resolution submitted by any Person that is inconsistent with the
Arrangement as required by the Support Agreements;

34 of 90

--------------------------------------------------------------------------------

(g)
use all commercially reasonable efforts to obtain and deliver to the Purchaser
at the Effective Time, customary mutual releases (in a form satisfactory to the
Parties, acting reasonably) and, as applicable, resignations effective as of the
Effective Time of those directors and officers of the Company, if any, or any
its Subsidiaries, as may be requested by the Purchaser, and those employees and
consultants of the Company, or any of its Subsidiaries, who receive severance or
termination payments as a consequence of the Arrangement, and causing them to be
replaced by Persons nominated by Purchaser, if any, effective as of the
Effective Time; and

(h)
indemnify and save harmless the Purchaser and its affiliates and their
respective directors, officers, employees, advisors and agents from and against
any and all liabilities, claims demands, losses, costs, damages and expenses
(excluding any loss of profits or consequential damages) to which the Purchaser
and its affiliates and their respective directors, officers, employees, advisors
and agents may be subject or which the Purchaser and its affiliates and their
respective directors, officers, employees, advisors and agents may suffer,
whether under the provisions of any Law or otherwise, in any way caused by, or
arising, directly or indirectly, from or in consequence of:

(i)
any Misrepresentation or alleged Misrepresentation in the Company Circular;

(ii)
any order made or inquiry, investigation or proceeding by any Securities
Authority or other Governmental Entity based upon any Misrepresentation or
alleged Misrepresentation in the Company Circular or in any material filed by or
on behalf of the Company in compliance or intended compliance with Securities
Laws;

(iii)
the Company not complying with any requirement of Laws in connection with the
transactions contemplated by this Agreement;

(iv)
the Company’s, or any of its affiliate’s or Subsidiary’s, admission of
allegations made by a Governmental Authority concerning transactions and/or
activities under this Agreement that such party or its directors, officers,
employees or personnel  have violated Anti-Bribery Laws and Obligations
applicable to such Party; or

(v)
the final adjudication concerning transactions and/or activities under this
Agreement that such party or its directors, officers, employees or personnel 
have violated Anti-Bribery Laws and Obligations applicable to such party,

and such indemnity obligations in (iv) and (v) shall survive termination or
expiration of this Agreement.
except that the Company shall not be liable in any such case to the extent that
any such liabilities, claims, demands, losses, costs, damages and expenses arise
35 of 90

--------------------------------------------------------------------------------

out of, or are based solely upon, any Misrepresentation or alleged
Misrepresentation based on information included in the Company Circular relating
to and provided by the Purchaser in writing for inclusion in the Company
Circular, or the non-compliance by the Purchaser with any requirement of Laws in
connection with the transactions contemplated by this Agreement.
(2)
The Company shall promptly notify the Purchaser in writing of:

(a)
any Material Adverse Effect or any change, effect, event, development,
occurrence, circumstance or state of facts which could reasonably be expected to
have a Material Adverse Effect;

(b)
any of the representations and warranties provided by the Company in this
Agreement becoming untrue, incomplete or inaccurate;

(c)
any notice or other communication from any Person alleging that the consent (or
waiver, permit, exemption, order, approval, agreement, amendment or
confirmation) of such Person (or another Person) is or may be required in
connection with this Agreement or the Arrangement;

(d)
any notice or other communication from any supplier, partner, customer,
distributor or reseller to the effect that such supplier, partner, customer,
distributor or reseller is terminating, may terminate or is otherwise materially
adversely modifying, or may materially adversely modify, its relationship with
the Company, or any of its Subsidiaries, as a result of this Agreement or the
Arrangement;

(e)
any notice or other communication from any Governmental Entity in connection
with this Agreement or the Arrangement (and contemporaneously provide a copy of
any such written notice or communication to the Purchaser); or

(f)
any filing, actions, suits, claims, investigations or proceedings commenced or,
to its knowledge, threatened against, relating to or involving or otherwise
affecting the Company, its Subsidiaries or that relate to this Agreement or the
Arrangement.

(3)
The Company will, in all material respects, conduct itself so as to keep the
Purchaser fully informed as to the material decisions required to be made or
actions required to be taken with respect to the operation of its business,
provided that such disclosure is not otherwise prohibited by reason of
confidentiality obligation owed to a third party for which a waiver could not be
obtained.

Section 4.3
Covenants of the Purchaser Relating to the Arrangement

(1)
The Purchaser covenants and agrees that, except with the consent of the Company,
such consent not to be unreasonably withheld, the Purchaser will:

36 of 90

--------------------------------------------------------------------------------

(a)
not commence to undertake a substantial or unusual expansion of its business
facilities or an expansion that is out of the ordinary course of business
consistent with prior practice;

(b)
other than as contemplated by this Agreement, not split, combine or reclassify
any of its outstanding shares, nor declare or pay any dividends on or make any
other distributions (in either case, in stock or property) on or in respect of
its outstanding shares;

(c)
other than as contemplated by this Agreement, not amend its bylaws or articles
or other constating documents;

(d)
not adopt a plan of liquidation or resolutions providing for the liquidation or
dissolution of the Purchaser;

(e)
other than as contemplated by this Agreement, not to issue any Purchaser Shares
or securities convertible into Purchaser Shares;

(f)
not acquire or agree to acquire any of its outstanding shares or other
securities;

(g)
not reorganize, amalgamate or merge with any other person, nor acquire or agree
to acquire by amalgamating, merging or consolidating with, purchasing
substantially all of the assets of or otherwise, any business of any
corporation, partnership, association or other business organization or division
thereof;

(h)
not settle or compromise any claim brought by any present, former or purported
holder of any of its securities in connection with the transactions contemplated
by this Agreement or the Arrangement;

(i)
not enter into any material contract, agreement, license, franchise, lease
transaction, commitment or other right or obligation;

(j)
not incur any debt or liability or make any payments outside of the ordinary
course of business;

(k)
not take any action that would reasonably be expect to prevent or significantly
impede the Arrangement; and

(l)
promptly advise the Company orally and, if then requested, in writing, with the
full particulars of any:

(i)
event occurring subsequent to the date of this Agreement that would render any
representation or warranty of the Purchaser contained in this Agreement (except
any such representation or warranty which speaks as of a date prior to the date
of this Agreement), if made on or as of the date of such event or the Effective
Date, untrue or inaccurate in any material respect;

37 of 90

--------------------------------------------------------------------------------

(ii)
Material Adverse Change in respect of the Purchaser; and

(iii)
breach by the Purchaser of any covenant or agreement contained in this
Agreement.

(2)
The Purchaser shall perform all obligations required or desirable to be
performed by the Purchaser under this Agreement and shall do all such other acts
and things as may be necessary or desirable in order to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated in
this Agreement and without limiting the generality of the foregoing, the
Purchaser shall:

(a)
use all reasonable efforts to apply for, and obtain, all necessary approvals of
the OTC and NYSE, including approval of and for the Purchaser Consolidation;

(b)
use all reasonable efforts to carry out all actions necessary to ensure the
availability of the exemption from registration under Section 3(a)(10) of the
U.S. Securities Act;

(c)
defend all lawsuits or other legal, regulatory or other proceedings challenging
or affecting this Agreement or the consummation of the transactions contemplated
hereby;

(d)
use all reasonable efforts to have lifted or rescinded any injunction or
restraining order or other order relating to it which may adversely affect the
ability of the Parties to consummate the transactions contemplated hereby;

(e)
in connection with the Arrangement and other transactions contemplated hereby,
use its reasonable efforts to obtain, before the Effective Date, all necessary
waivers, consents and approvals required to be obtained by the Purchaser;

(f)
use all reasonable efforts to satisfy all conditions precedent set forth in this
Agreement.

Section 4.4
Regulatory Approvals

(1)
As soon as reasonably practicable after the date hereof, the Company shall make
all notifications, filings, applications and submissions with Governmental
Entities required or advisable, in the sole discretion of the Purchaser, and
shall obtain and maintain, any other Regulatory Approvals (including any
consent, waiver, permit, order or approval relating to a production sharing
contract) considered by the Purchaser, in its sole discretion, to be required to
discharge the Company’s obligations under this Agreement or otherwise advisable,
in the sole discretion of the Purchaser, under Laws in connection with the
Arrangement and this Agreement.

(2)
Subject to Law, the Parties shall cooperate with one another in connection with
obtaining the Regulatory Approvals including providing or submitting on a timely
basis, and as promptly as practicable, all documentation and information that is

38 of 90

--------------------------------------------------------------------------------

 
required or advisable, in the sole discretion of the Purchaser, in connection
with obtaining the Regulatory Approvals and use their reasonable best efforts to
ensure that such information does not contain a Misrepresentation.

(3)
The Parties shall (a) cooperate with and keep one another fully informed as to
the status of and the processes and proceedings relating to obtaining the
Regulatory Approvals and (b) shall not make any submissions or filings,
participate in any substantive meetings or any conversations with any
Governmental Entity in respect of any filings, investigations or other inquiries
related to the Arrangement or this Agreement unless it consults with the other
Party in advance and, to the extent not precluded by such Governmental Entity,
gives the other Party a reasonable opportunity to review drafts of any
submissions or filings, or attend and participate in any substantive meetings or
communications. Despite the foregoing, submissions, filings or other written
communications with any Governmental Entity may be redacted as necessary before
sharing with the other Party to address reasonable solicitor-client or other
privilege or confidentiality concerns or prevent the disclosure of
competitively-sensitive information, provided that a Party must provide external
legal counsel to the other Party non-redacted versions of drafts or final
submissions, filings or other written communications with any Governmental
Entity on the basis that the redacted information will not be shared with its
clients.

Section 4.5
Access to Information; Confidentiality

(1)
From the date hereof until the earlier of the Effective Time and the termination
of this Agreement, subject to Law and the terms of any existing Contracts, the
Company shall, and shall cause its Subsidiaries and their respective officers,
directors, Company Employees, independent auditors, advisers and agents to,
afford the Purchaser and its affiliates and to their respective officers,
employees, agents and representatives (including lenders and potential lenders)
such access as the Purchaser may reasonably require during regular business
hours of the Company, including for the purpose of facilitating post-closing
business planning, to their officers, employees, agents, properties, books,
records and Contracts, and shall make available to the Purchaser all data and
information as the Purchaser may reasonably request (including continuing access
to the Data Room). Without limiting the foregoing, and subject to the terms of
any existing Contracts, the Company shall, upon the Purchaser’s request,
facilitate discussions between the Purchaser and any third party from whom
consent may be required.

(2)
Investigations made by or on behalf of the Purchaser, whether under this Section
4.5 or otherwise, will not waive, diminish the scope of, or otherwise affect any
representation or warranty made by the Company in this Agreement.

(3)
The Purchaser acknowledges that the Confidentiality Agreement continues to apply
and that any information provided under Section 4.5(1) above that is non-public
and/or proprietary in nature shall be subject to the terms of the
Confidentiality Agreement. The obligations under the Confidentiality Agreement
shall survive the termination of this Agreement.

39 of 90

--------------------------------------------------------------------------------

Section 4.6
Privacy Matters

(1)
For the purposes of this section, “Transferred Information” means the personal
information (namely, information about an identifiable individual other than
their business contact information when used or disclosed for the purpose of
contacting such individual in that individual’s capacity as an employee or an
official of an organization and for no other purpose) to be disclosed or
conveyed to one Party or any of its representatives or agents (a “Recipient”) by
or on behalf of another Party (a “Disclosing Party”) as a result of or in
conjunction with the transactions contemplated herein, and includes all such
personal information disclosed to the Recipient prior to the execution of this
Agreement.

(2)
Each Disclosing Party acknowledges and confirms that the disclosure of
Transferred Information is necessary for the purposes of determining if the
Parties shall proceed with the transactions contemplated herein, and that the
disclosure of Transferred Information relates solely to the carrying on of the
business and the completion of the transactions contemplated herein.

(3)
Each Disclosing Party covenants and agrees to, upon request, use reasonable
efforts to advise the Recipient of all documented purposes for which the
Transferred Information was initially collected from or in respect of the
individual to which such Transferred Information relates and all additional
documented purposes where the Disclosing Party has notified the individual of
such additional purpose, and where required by Law, obtained the consent of such
individual to such use or disclosure.

(4)
In addition to its other obligations hereunder, Recipient covenants and agrees
to: (a) prior to the completion of the transactions contemplated herein,
collect, use and disclose the Transferred Information solely for the purpose of
reviewing and completing the transactions contemplated herein, including for the
purpose of determining to complete such transactions; (b) after the completion
of the transactions contemplated herein, collect, use and disclose the
Transferred Information only for those purposes for which the Transferred
Information was initially collected from or in respect of the individual to
which such Transferred Information relates or for the completion of the
transactions contemplated herein, unless (i) the Disclosing Party or Recipient
have first notified such individual of such additional purpose, and where
required by Law, obtained the consent of such individual to such additional
purpose, or (ii) such use or disclosure is permitted or authorized by Law,
without notice to, or consent from, such individual; (c) where required by Law,
promptly notify the individuals to whom the Transferred Information relates that
the transactions contemplated herein have taken place and that the Transferred
Information has been disclosed to Recipient; (d) return or destroy the
Transferred Information, at the option of the Disclosing Party, should the
transactions contemplated herein not be completed; and (e) notwithstanding any
other provision herein, where the disclosure or transfer of Transferred
Information to Recipient requires the consent of, or the provision of notice to,
the individual to which such Transferred Information relates, to not require or
accept the disclosure or transfer of such Transferred Information until the
Disclosing Party has first notified such individual of such disclosure or
transfer and the purpose for same, and where required by Law,

40 of 90

--------------------------------------------------------------------------------

obtained the individual’s consent to same and to only collect, use and disclose
such information to the extent necessary to complete the transactions
contemplated herein and as authorized or permitted by Law.

(5)
Recipient shall at all times keep strictly confidential all Transferred
Information provided to it, and shall instruct those employees or advisors
responsible for processing such Transferred Information to protect the
confidentiality of such information in a manner consistent with the Recipient’s
obligations hereunder and according to applicable Laws.

(6)
Recipient shall ensure that access to the Transferred Information shall be
restricted to those employees or advisors of the respective Recipient who have a
bona fide need to access such information in order to complete the transactions
contemplated herein.

Section 4.7
Public Communications

The Company and the Purchaser shall agree on the text of any press releases by
which the Company and the Purchaser announce (1) the execution of this
Agreement, and (2) the completion of the Arrangement. The Parties shall
co-operate in the preparation of presentations, if any, to Shareholders or other
Persons regarding the Arrangement. A Party must not issue any press release or
make any other public statement or disclosure with respect to this Agreement or
the Arrangement without the consent of the other Party (which consent shall not
be unreasonably withheld or delayed), and the Company must not make any
submission or filing with any Governmental Entity with respect to this Agreement
or the Arrangement without the consent of the Purchaser (which consent shall not
be unreasonably withheld or delayed); provided that any Party that, in the
opinion of its outside legal counsel, is required to make disclosure or filing
by Law shall use its best efforts to give the other Party prior oral or written
notice and a reasonable opportunity to review or comment on the disclosure or
filing (other than with respect to confidential information contained in such
disclosure or filing). The Party making such disclosure shall give reasonable
consideration to any comments made by the other Party or its counsel, and if
such prior notice is not possible, shall give such notice immediately following
the making of such disclosure or filing.
Section 4.8
Notice and Cure Provisions

(1)
Each Party shall promptly notify the other Party of the occurrence, or failure
to occur, of any event or state of facts which occurrence or failure would, or
would be reasonably likely to:

(a)
cause any of the representations or warranties of such Party contained in this
Agreement to be untrue or inaccurate in any material respect at any time from
the date of this Agreement to the Effective Time; or

(b)
result in the failure to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by such Party under this Agreement.

41 of 90

--------------------------------------------------------------------------------

(2)
Notification provided under this Section 4.8 will not affect the
representations, warranties, covenants, agreements or obligations of the Parties
(or remedies with respect thereto) or the conditions to the obligations of the
Parties under this Agreement.

(3)
The Purchaser may not elect to exercise its right to terminate this Agreement
pursuant to Section 7.2(1)(d)(i) and the Company may not elect to exercise its
right to terminate this Agreement pursuant to Section 7.2(1)(c)(i), unless the
Party seeking to terminate the Agreement (the “Terminating Party”) has delivered
a written notice (“Termination Notice”) to the other Party (the “Breaching
Party”) specifying in reasonable detail all breaches of covenants,
representations and warranties or other matters which the Terminating Party
asserts as the basis for termination. After delivering a Termination Notice,
provided the Breaching Party is proceeding diligently to cure such matter and
such matter is capable of being cured prior to the Outside Date, the Terminating
Party may not exercise such termination right until the earlier of (a) the
Outside Date, and (b) the date that is 5 Business Days following receipt of such
Termination Notice by the Breaching Party, if such matter has not been cured by
such date. If the Terminating Party delivers a Termination Notice prior to the
date of the Company Meeting, unless the Parties agree otherwise, the Company
shall postpone or adjourn the Company Meeting to the earlier of (a) 5 Business
Days prior to the Outside Date and (b) the date that is 5 Business Days
following receipt of such Termination Notice by the Breaching Party. For the
purposes of this Section 4.8, a breach by the Purchaser of a representation,
warranty or covenant contained in Section 2.9 shall be deemed to be a Wilful
Breach.  For the purposes of this Section 4.8, any breach by the Company of a
covenant or obligation in Article 5 or a Wilful Breach by the Company or the
Purchaser of any representation, warranty or covenant contained herein shall be
deemed not to be capable of being cured.

Section 4.9
Indemnification

(1)
The Purchaser shall honour all rights to indemnification or exculpation now
existing in favour of present and former employees, officers and directors of
the Company and its Subsidiaries, and acknowledges that such rights shall
survive the completion of the Plan of Arrangement and shall continue in full
force and effect in accordance with their terms for a period of not less than 1
year from the Effective Date.

(2)
The provisions of this Section 4.9 shall be binding, jointly and severally, on
all successors of the Purchaser.

ARTICLE 5
ADDITIONAL COVENANTS REGARDING NON-SOLICITATION
Section 5.1
Non-Solicitation

(1)
Except as expressly provided in this Article 5, the Company and its Subsidiaries
shall not, directly or indirectly, through any officer, director, employee,
representative (including any financial or other advisor) or agent of the
Company or of any of its Subsidiaries (collectively “Representatives”), or
otherwise, and shall not permit any such Person to:

42 of 90

--------------------------------------------------------------------------------

(a)
solicit, assist, participate, initiate, encourage or otherwise facilitate
(including by way of furnishing or providing copies of, access to, or disclosure
of, any confidential information, properties, facilities, books or records of
the Company or any Subsidiary or entering into any form of agreement,
arrangement or understanding) any inquiry, proposal or offer (whether publicly
or otherwise) that constitutes or may reasonably be expected to constitute or
lead to, an Acquisition Proposal;

(b)
enter into or otherwise engage or participate in any discussions or negotiations
with, furnish any information relating to the Company or any of its Subsidiaries
or offer or provide access to the business, properties, assets, books or records
of the Company or any of its Subsidiaries or otherwise cooperate in any way with
any Person (other than the Purchaser and its affiliates) regarding any inquiry,
proposal or offer that constitutes or may reasonably be expected to constitute
or lead to, an Acquisition Proposal;

(c)
withdraw, amend, modify or qualify, or publicly propose or state an intention to
withdraw, amend, modify or qualify, the Board Recommendation;

(d)
make any public announcement or take any other action inconsistent with the
Board Recommendation;

(e)
accept, approve, endorse or recommend, or publicly propose to accept, approve,
endorse or recommend, or take no position or remain neutral with respect to, any
publicly announced or otherwise publicly disclosed Acquisition Proposal (it
being understood that publicly taking no position or a neutral position with
respect to a publicly announced, or otherwise publicly disclosed, Acquisition
Proposal for a period of no more than five Business Days following such public
announcement or disclosure will not be considered to be in violation of this
Section 5.1 provided the Board has rejected such Acquisition Proposal and
affirmed the Board Recommendation before the end of such five Business Day
period (or in the event that the Company Meeting is scheduled to occur within
such five Business Day period, prior to the third Business Day prior to the date
of the Company Meeting)), and it being further understood that publicly taking
no position or a neutral position with respect to an Acquisition Proposal for a
period of more than five Business Days shall be considered to be a violation of
this Section 5.1; or

(f)
accept, approve, endorse, recommend or execute or enter into (other than a
confidentiality and standstill agreement permitted by and in accordance with
Section 5.3) or publicly propose to accept, approve, endorse, recommend or
execute or enter into any agreement, understanding or arrangements (including
any letter of intent or agreement in principle) in respect of or in any way
related to any Acquisition Proposal or any proposal or offer that could
reasonably be expected to lead to an Acquisition Proposal or providing for the
payment of any break, termination or other fees or expenses to any Person in the
event the Company completes the transactions contemplated hereby.

43 of 90

--------------------------------------------------------------------------------

(2)
The Company shall, and shall cause its Subsidiaries and its Representatives to,
immediately cease and terminate, and cause to be terminated, any solicitation,
encouragement, discussion, negotiation, or other activities commenced prior to
the date of this Agreement with any Person (other than the Purchaser and its
affiliates) with respect to any inquiry, proposal or offer that constitutes, or
may reasonably be expected to constitute or lead to, an Acquisition Proposal,
and in connection therewith, the Company will:

(a)
immediately discontinue access to and disclosure of all information, including
any data room and any confidential information (including, without limitation,
the information in the Data Room), properties, facilities, books and records of
the Company or of any of its Subsidiaries; and

(b)
as soon as possible following the execution of this Agreement request, and
exercise all rights it has to require, to the extent that it is entitled to do
so, (i) the return or destruction of all copies of any confidential information
regarding the Company or any Subsidiary provided to any Person other than the
Purchaser and its affiliates, or (ii) the destruction of all material including
or incorporating or otherwise reflecting such confidential information regarding
the Company or any Subsidiary, using its commercially reasonable efforts to
ensure that such requests are fully complied with in accordance with the terms
of such rights or entitlements.

(3)
The Company represents and warrants that the Company has not waived any
confidentiality, standstill or similar agreement or restriction applicable to
another Person to which the Company or any Subsidiary is a party, and further
covenants and agrees that (a) the Company shall take all necessary action to
enforce each confidentiality, standstill, non-disclosure, non-solicitation, use,
business purpose or similar agreement, restriction or covenant to which the
Company or any Subsidiary is a party, and (b) neither the Company, nor any
Subsidiary or any of their respective Representatives have or will, without the
prior written consent of the Purchaser (which may be withheld or delayed in the
Purchaser’s sole and absolute discretion), release any Person from, or waive,
amend, suspend or otherwise modify such Person’s obligations respecting the
Company, or any of its Subsidiaries, under any confidentiality, standstill,
non-disclosure, non-solicitation, use, business purpose or similar agreement,
restriction or covenant to which the Company or any Subsidiary is a party.

Section 5.2
Notification of Acquisition Proposals

If the Company, or any of its Subsidiaries, or any of their respective
Representatives, receives or otherwise becomes aware of any inquiry, proposal or
offer that constitutes, or could reasonably be expected to constitute, or lead
to an Acquisition Proposal, or any request for copies of, access to, or
disclosure of, confidential information relating to the Company or any
Subsidiary, including information, access, or disclosure relating to the
properties, facilities, books or records of the Company or any Subsidiary, the
Company shall immediately notify the Purchaser, at first orally, and then
promptly and in any event within 24 hours in writing, of such Acquisition
Proposal, inquiry, proposal, offer or request, including a description of its
material terms and conditions, the identity of all Persons making the
Acquisition Proposal,
44 of 90

--------------------------------------------------------------------------------

inquiry, proposal, offer or request, and shall provide the Purchaser with copies
of all written documents, correspondence or other material received in respect
of, from or on behalf of any such Person and such other details of such
Acquisition Proposal, inquiry, proposal, offer or request as the Purchaser may
request. The Company shall keep the Purchaser fully informed on a current basis
of the status of developments and (to the extent permitted by Section 5.3)
negotiations with respect to any Acquisition Proposal, inquiry, proposal, offer
or request, including any changes, modifications or other amendments to any such
Acquisition Proposal, inquiry, proposal, offer or request and shall provide to
the Purchaser copies of all material or substantive correspondence if in writing
or electronic form, and if not in writing or electronic form, a description of
the material terms of such correspondence sent or communicated to the Company by
or on behalf of any Person making any such Acquisition Proposal, inquiry,
proposal, offer or request.
Section 5.3
Responding to an Acquisition Proposal

(1)
Notwithstanding Section 5.1 or any other agreement between the Parties
(including the Confidentiality Agreement), if at any time prior to obtaining the
Required Approval, the Company receives a written Acquisition Proposal (which
has not be solicited in violation of this Agreement), the Company may engage in
or participate in discussions or negotiations with such Person regarding such
Acquisition Proposal, and may provide copies of, access to or disclosure of
information, properties, facilities, books or records of the Company or its
Subsidiaries, if and only if:

(a)
the Board first determines in good faith, after consultation with its financial
advisors and its outside legal counsel, that such Acquisition Proposal
constitutes or could reasonably be expected to constitute or lead to a Superior
Proposal, and, after consultation with its outside legal counsel, that the
failure to engage in such discussions or negotiations would be inconsistent with
its fiduciary duties;

(b)
such Person was not restricted from making such Acquisition Proposal pursuant to
an existing confidentiality, standstill, non-disclosure, use, business purpose
or similar restriction with the Company or any of its Subsidiaries;

(c)
the Company has been, and continues to be, in compliance with its obligations
under this Article 5;

(d)
the Company enters into a confidentiality and standstill agreement with such
Person substantially in the same form as the Confidentiality Agreement and any
copies, access or disclosure provided to such Person shall have already been (or
simultaneously be) provided to the Purchaser; and

(e)
the Company promptly provides the Purchaser with:

(i)
one Business Day’s prior written notice stating the Company’s intention to
participate in such discussions or negotiations and to provide such copies,
access or disclosure and that the Board has determined that failure to take such
action would be inconsistent with its fiduciary duties; and

45 of 90

--------------------------------------------------------------------------------

(ii)
prior to participating in such discussions or negotiations and providing any
such copies, access or disclosure, a true, complete and final executed copy of
the confidentiality and standstill agreement referred to in Section 5.3(1)(d);
and

(2)
Nothing contained in this Article 5 shall prevent the Board from complying with
Section 2.17 of Multilateral Instrument 62-104 – Takeover Bids and Issuer Bids
and similar provisions under Securities Laws relating to the provision of a
directors’ circular in respect of an Acquisition Proposal.

Section 5.4
Right to Match

(1)
If the Company receives an Acquisition Proposal that constitutes a Superior
Proposal prior to obtaining the Required Approval, the Board may, subject to
compliance with Article 7, authorize the Company to enter into an Alternate
Agreement with respect to such Superior Proposal, if and only if:

(a)
the Person making the Superior Proposal was not restricted from making such
Superior Proposal pursuant to an existing confidentiality, standstill,
non-disclosure, use, business purpose or similar restriction;

(b)
the Company has been, and continues to be, in compliance with its obligations
under this Article 5;

(c)
the Company has delivered to the Purchaser a written notice of the determination
of the Board that such Acquisition Proposal constitutes a Superior Proposal and
of the intention of the Board to authorize the Company to enter into such
Alternate Agreement with respect to such Superior Proposal, together with a
written notice from the Board regarding the value and financial terms that the
Board, in consultation with its financial advisors, has determined should be
ascribed to any non-cash consideration offered under such Acquisition Proposal
(the “Superior Proposal Notice”);

(d)
the Company has provided the Purchaser a copy of the proposed Alternate
Agreement for the Superior Proposal and all supporting materials, including any
financing documents supplied to the Company in connection therewith;

(e)
at least 10 Business Days (the “Matching Period”) have elapsed from the date
that is the later of the date on which the Purchaser received the Superior
Proposal Notice and the date on which the Purchaser received all of the
materials set forth in Section 5.4(1)(d);

(f)
during any Matching Period, the Purchaser has had the opportunity (but not the
obligation), in accordance with Section 5.4(2), to offer to amend this Agreement
and the Arrangement in order for such Acquisition Proposal to cease to be a
Superior Proposal;

46 of 90

--------------------------------------------------------------------------------

(g)
after the Matching Period, the Board (i) has determined in good faith, after
consultation with its outside legal counsel, that such Acquisition Proposal
continues to constitute a Superior Proposal (if applicable, compared to the
terms of the Arrangement as proposed to be amended by the Purchaser under
Section 5.4(2)) and (ii) has determined in good faith, after consultation with
its outside legal counsel, that it is necessary for the Board to authorize the
Company to enter into an Alternate Agreement with respect to such Superior
Proposal in order to satisfy their fiduciary duties; and

(h)
prior to or concurrent with entering into of such an Alternate Agreement, the
Company terminates the Agreement pursuant to Section 7.2(1)(c)(ii) and pays to
Purchaser the Termination Fee.

(2)
During the Matching Period, or such longer period as the Company may approve in
writing for such purpose: (a) the Board shall review any offer made by the
Purchaser under Section 5.4(1)(f) to amend the terms of this Agreement and the
Arrangement in good faith in order to determine whether such proposal would,
upon acceptance, result in the Acquisition Proposal previously constituting a
Superior Proposal ceasing to be a Superior Proposal; and (b) the Company shall,
and shall cause its financial and legal advisors to, negotiate in good faith
with the Purchaser to make such amendments to the terms of this Agreement and
the Arrangement as would enable the Purchaser to proceed with the transactions
contemplated by this Agreement on such amended terms. If the Board determines
that such Acquisition Proposal would cease to be a Superior Proposal, the
Company shall promptly so advise the Purchaser and the Company and the Purchaser
shall amend this Agreement to reflect such offer made by the Purchaser, and
shall take and cause to be taken all such actions as are necessary to give
effect to the foregoing.

(3)
Each successive amendment or modification to any Acquisition Proposal that
results in an increase in, or modification of, the consideration (or value of
such consideration) to be received by the Shareholders or other material terms
or conditions thereof shall constitute a new Acquisition Proposal for the
purposes of this Section 5.4, and the Purchaser shall be afforded a new ten
Business Day Matching Period from the later of the date on which the Purchaser
received a Superior Proposal Notice and the date on which the Purchaser received
all of the materials set forth in Section 5.4(1)(d) with respect to the new
Superior Proposal from the Company.

(4)
The Board shall promptly reaffirm the Board Recommendation by electronic
communication to its shareholders after the Board determines that an Acquisition
Proposal which has been communicated to shareholders is not a Superior Proposal,
or the Board determines that a proposed amendment to the terms of this Agreement
as contemplated under Section 5.4(2) would result in an Acquisition Proposal no
longer being a Superior Proposal. The Company shall provide the Purchaser and
its outside legal counsel with a reasonable opportunity to review the form and
content of any such communication and shall make all reasonable amendments as
requested by the Purchaser and its counsel.

47 of 90

--------------------------------------------------------------------------------

(5)
The Company shall advise its Subsidiaries and their respective Representatives
of the prohibitions set out in this Article 5. Any violation of the restrictions
set forth in this Article 5 by the Company, its Subsidiaries or their respective
Representatives is deemed to be a breach of this Article 5 by the Company.
Furthermore, the Company shall be responsible for any breach of this Article 5
by it, its Subsidiaries and their respective Representatives.

(6)
The Purchaser agrees that all information that may be provided to it by the
Company with respect to any Acquisition Proposal pursuant this Article 5 shall
be treated as if it were confidential information and will not be disclosed or
used except in accordance with the provisions of the Confidentiality Agreement
or in order to enforce its rights under this Agreement in legal proceedings.

ARTICLE 6
CONDITIONS
Section 6.1
Mutual Conditions Precedent

The Parties are not required to complete the Arrangement unless each of the
following conditions is satisfied on or prior to the Effective Time, which
conditions may only be waived, in whole or in part, by the mutual consent of
each of the Parties:
(1)
Arrangement Resolution. The Arrangement Resolution has been approved and adopted
by the Shareholders at the Company Meeting in accordance with the Interim Order,
and in form and substance satisfactory to each of the Company and the Purchaser,
each acting reasonably.

(2)
Interim Order and Final Order. The Interim Order and the Final Order have each
been obtained on terms consistent with this Agreement, and in form and substance
satisfactory to each of the Company and the Purchaser, each acting reasonably,
and have not been set aside or modified in a manner unacceptable to either the
Company or the Purchaser, each acting reasonably, on appeal or otherwise.

(3)
Purchaser Consolidation.  The Purchaser Consolidation shall have been approved
by the Board of Directors of the Purchaser, or conditionally approved if the
Company agrees that the conditions to such approval are reasonable and capable
of fulfillment in a time period acceptable to the Company, in the Company’s sole
discretion.

(4)
Illegality. No Law is in effect that makes the consummation of the Arrangement
illegal or otherwise prohibits or enjoins the Company or the Purchaser from
consummating the Arrangement.

(5)
Articles of Arrangement. The Articles of Arrangement to be filed with the
Registrar under the ABCA in accordance with this Agreement shall be in a form
and content satisfactory to the Company and the Purchaser, each acting
reasonably.

(6)
Market Approvals. The necessary conditional approvals or equivalent approvals,
as the case may be, of the TSX-V, OTC and NYSE American will have been obtained;
and

48 of 90

--------------------------------------------------------------------------------

(7)
Outside Date. The Effective Date will be on or before the Outside Date.

Section 6.2
Additional Conditions Precedent to the Obligations of the Purchaser

The Purchaser is not required to complete the Arrangement unless each of the
following conditions is satisfied on or as of the Effective Time, which
conditions are for the exclusive benefit of the Purchaser and may only be
waived, in whole or in part, by the Purchaser in its sole discretion:
(1)
Representations and Warranties.

The representations and warranties of the Company were true and correct as of
the date of this Agreement and are true and correct as of the Effective Time, in
all respects


and the Company has delivered a certificate confirming same to the Purchaser,
executed by two senior officers of the Company (in each case without personal
liability) addressed to the Purchaser and dated the Effective Date.
(2)
Performance of Covenants. The Company has fulfilled or complied in all material
respects with each of the covenants of the Company contained in this Agreement
to be fulfilled or complied with by it on or prior to the Effective Time, and
the Company has delivered a certificate confirming same to the Purchaser,
executed by two senior officers of the Company (in each case without personal
liability) addressed to the Purchaser and dated the Effective Date.

(3)
Certified Resolutions. The Company shall have furnished the Purchaser with:

(a)
certified copies of the resolutions passed by the Board approving this Agreement
and the consummation of the transactions contemplated by this Agreement; and

(b)
a certified copy of the Arrangement Resolution.

(4)
Dissent Rights. Dissent Rights have not been validly exercised, and not
withdrawn, with respect to more than 5% of any class of the issued and
outstanding Shares.

(5)
Support Agreements. There has not been any breach of any of the Support
Agreements by any of the Supporting Securityholders.

(6)
Change of Control Payments.  Each of the Persons listed in Schedule (39) of the
Company Disclosure Letter, and each Person entitled to a change of control
payment, golden parachute payment, severance payment, retention payment, or
other cash payment, compensation or benefit upon the consummation of, or
relating to, the Arrangement or any other transaction contemplated by this
Agreement, shall have waived his, her or its entitlement to such payment in a
form satisfactory to Purchaser in its sole discretion.

49 of 90

--------------------------------------------------------------------------------

(7)
Options. All Company Stock Options, as of the Effective Time, shall have been
exercised or cancelled.

(8)
Net Debt.  As at the Effective Time, the Company Net Debt shall not exceed
$1,000,000 plus amounts incurred in connection with the Arrangement, unless
additional debt is issued by the Company to close an Additional Transaction.

(9)
Material Adverse Effect. There shall not have been or occurred a Material
Adverse Effect after the date hereof and prior to the Effective Time.

(10)
No Legal Action. There is no action or proceeding (whether, for greater
certainty, by a Governmental Entity or any other Person) pending or threatened
in any jurisdiction to:

(a)
cease trade, enjoin, prohibit, or impose any limitations, damages or conditions
on, the Purchaser’s ability to acquire, hold, or exercise full rights of
ownership over, any Shares, including the right to vote the Shares;

(b)
prohibit or restrict the Arrangement or any of the terms and conditions of the
transactions contemplated herein or seeking to obtain from the Company or the
Purchaser any material damages directly or indirectly in connection with the
Arrangement;

(c)
prohibit or restrict the ownership or operation by the Purchaser or its
affiliates of the business or assets of the Purchaser, its affiliates, the
Company or any of the Company’s Subsidiaries, or compel the Purchaser to dispose
of or hold separate any material portion of the business or assets of the
Purchaser, its affiliates, the Company or any of the Company’s Subsidiaries as a
result of the Arrangement; or

(d)
prevent or materially delay the consummation of the Arrangement, or if the
Arrangement is consummated, have a Material Adverse Effect.

(11)
Discharge of Security.  All Liens set forth in Schedule (8)(c) of the Company
Disclosure Letter shall be satisfied, removed, released or discharged to the
satisfaction of Purchaser, acting reasonably.

(12)
Approvals.  All Regulatory Approvals (including any consent, waiver, permit,
order or approval relating to a production sharing contract) and all other third
party consents, waivers, permits, orders and approvals that are necessary,
proper or advisable, in the sole discretion of the Purchaser, to consummate the
transactions contemplated by this Agreement and the failure of which to obtain,
individually or in the aggregate, would be expected to have a Material Adverse
Effect, would be reasonably expected to be material and adverse to the Purchaser
or would prevent or materially impair or delay or could reasonably be expected
to prevent or materially impair or delay the consummation of the Arrangement by
the Outside Date, shall have been obtained or received on terms that are
acceptable to the Purchaser, acting reasonably.

50 of 90

--------------------------------------------------------------------------------

Section 6.3
Additional Conditions Precedent to the Obligations of the Company

The Company is not required to complete the Arrangement unless each of the
following conditions is satisfied on or as of the Effective Time, which
conditions are for the exclusive benefit of the Company and may only be waived,
in whole or in part, by the Company in its sole discretion:
(1)
Representations and Warranties. The representations and warranties of the
Purchaser which are qualified by references to materiality were true and correct
as of the date of this Agreement and are true and correct as of the Effective
Time, in all respects, and all other representations and warranties of the
Purchaser were true and correct as of the date of this Agreement and are true
and correct as of the Effective Time, in all material respects, in each case
except for representations and warranties made as of a specified date, the
accuracy of which shall be determined as of such specified date, except where
the failure of such representations and warranties to be true and correct,
individually or in the aggregate, would not materially impede completion of the
Arrangement, and the Purchaser has delivered a certificate confirming same to
the Company, executed by two officers of the Purchaser (in each case without
personal liability) addressed to the Company and dated the Effective Date.

(2)
Performance of Covenants. The Purchaser has fulfilled or complied in all
material respects with each of the covenants of the Purchaser contained in this
Agreement to be fulfilled or complied with by it on or prior to the Effective
Time, except where the failure to comply with such covenants, individually or in
the aggregate, would not materially impede completion of the Arrangement, and
the Purchaser has delivered a certificate confirming same to the Company,
executed by two officers of the Purchaser (in each case without personal
liability) addressed to the Company and dated the Effective Date.

Section 6.4
Satisfaction of Conditions

The conditions precedent set out in Section 6.1, Section 6.2 and Section 6.3
will be conclusively deemed to have been satisfied, waived or released when the
Certificate of Arrangement is issued by the Registrar.
ARTICLE 7
TERM AND TERMINATION
Section 7.1
Term

This Agreement shall be effective from the date hereof until the earlier of the
Effective Time and the termination of this Agreement in accordance with its
terms.
Section 7.2
Termination

(1)
This Agreement may be terminated prior to the Effective Time by:

(a)
the mutual written agreement of the Parties; or

(b)
either the Company or the Purchaser if:

51 of 90

--------------------------------------------------------------------------------

(i)
the Arrangement Resolution is not approved by the Shareholders at the Company
Meeting in accordance with the Interim Order, provided that a Party may not
terminate this Agreement pursuant to this Section 7.2(1)(b)(i) if the failure to
obtain such approval has been caused by or is the result of a breach by such
Party of any of its representations or warranties or the failure of such Party
to perform any of its covenants or agreements under this Agreement;

(ii)
after the date of this Agreement, any Law is enacted, made, enforced or amended,
as applicable, that makes the consummation of the Arrangement illegal or
otherwise prohibits or enjoins the Company or the Purchaser from consummating
the Arrangement, and such Law has, if applicable, become final and
non-appealable, provided the Party seeking to terminate this Agreement pursuant
to this Section 7.2(1)(b)(ii) has used its commercially reasonable efforts to
appeal such Law (provided such Law is an order, injunction, judgement, decree or
ruling) or otherwise have it lifted or rendered non-applicable in respect of the
Arrangement; or

(iii)
the Effective Time does not occur on or prior to the Outside Date, provided that
a Party may not terminate this Agreement pursuant to this Section 7.2(1)(b)(iii)
if the failure of the Effective Time to so occur has been caused by, or is a
result of, a breach by such Party of any of its representations or warranties or
the failure of such Party to perform any of its covenants or agreements under
this Agreement; or

(c)
the Company if:

(i)
a breach of any representation or warranty or failure to perform any covenant or
agreement on the part of the Purchaser under this Agreement occurs that would
cause any condition in Section 6.3(1) not to be satisfied, and such breach or
failure is incapable of being cured or is not cured in accordance with the terms
of Section 4.8(3); provided that any Wilful Breach shall be deemed to be
incurable and the Company is not then in breach of this Agreement so as to cause
any condition in Section 6.2(1) not to be satisfied; or

(ii)
prior to obtaining the Required Approval, the Board authorizes the Company to
enter into a definitive agreement (other than a confidentiality and standstill
agreement permitted by and in accordance with Section 5.3) with respect to a
Superior Proposal in accordance with Section 5.4, provided the Company is then
in compliance with Article 5 and that prior to or concurrent with such
termination the Company pays the Termination Fee, all in accordance with Section
5.4(1)(h); or

(d)
the Purchaser if:

52 of 90

--------------------------------------------------------------------------------

(i)
a breach of any representation or warranty or failure to perform any covenant or
agreement on the part of the Company under this Agreement occurs that would
cause any condition in Section 6.2 not to be satisfied, and such breach or
failure is incapable of being cured or is not cured in accordance with the terms
of Section 4.8(3); provided that any Wilful Breach shall be deemed to be
incurable and the Purchaser is not then in breach of this Agreement so as to
cause any condition in Section 6.3(1) not to be satisfied;

(ii)
(A) the Board or any committee of the Board fails to recommend or withdraws,
amends, modifies or qualifies, or publicly proposes or states an intention to
withdraw, amend, modify or qualify, the Board Recommendation, (B) the Board or
any committee of the Board accepts, approves, endorses or recommends, or
publicly proposes to accept, approve, endorse or recommend an Acquisition
Proposal  or takes no position or remains neutral with respect to a publicly
announced, or otherwise publicly disclosed, Acquisition Proposal for more than
five Business Days (or beyond the Business Day prior to the date of the Company
Meeting, if sooner)), (C) the Board or any committee of the Board accepts,
approves, endorses, recommends or executes or enters into or authorizes the
entering into by the Company (other than a confidentiality and standstill
agreement permitted by and in accordance with Section 5.3) or proposes to
accept, approve, endorse, recommend or execute or enter into or authorizes the
entering into by the Company any agreement, letter of intent, understanding or
arrangement in respect of an Acquisition Proposal, (D) the Board or any
committee of the Board fails to reaffirm the Board Recommendation within five
Business Days after having been requested in writing by the Purchaser to do so
(or in the event that the Company Meeting is scheduled to occur within such five
Business Day period, prior to the third Business Day prior to the date of the
Company Meeting), or (E) the Company breaches Article 5 in any material respect;
or

(iii)
there has occurred a Material Adverse Effect.

(2)
The Party desiring to terminate this Agreement pursuant to this Section 7.2
(other than pursuant to Section 7.2(1)(a)) shall give notice of such termination
to the other Party, specifying in reasonable detail the basis for such Party’s
exercise of its termination right.

Section 7.3
Effect of Termination/Survival

If this Agreement is terminated pursuant to Section 7.1 or Section 7.2, this
Agreement shall become void and of no further force or effect without liability
of any Party (or any shareholder, director, officer, employee, agent, consultant
or representative of such Party) to any other Party to this Agreement, except
that: (a) in the event of termination under Section 7.1 as a result of the
Effective Time occurring, Section 4.9 shall survive for a period of one year
following such termination; and (b) in the event of termination under Section
7.1 or Section 7.2, this Section 7.3, and Section 8.2 through and including
Section 8.16 shall survive.
53 of 90

--------------------------------------------------------------------------------

ARTICLE 8
GENERAL PROVISIONS
Section 8.1
Amendments

This Agreement and the Plan of Arrangement may, at any time and from time to
time before or after the holding of the Company Meeting but not later than the
Effective Time, be amended by mutual written agreement of the Parties, without
further notice to or authorization on the part of the Shareholders, and any such
amendment may, subject to the Interim Order and Final Order and Laws, without
limitation:
(a)
change the time for performance of any of the obligations or acts of the
Parties;

(b)
waive any inaccuracies or modify any representation or warranty contained in
this Agreement or in any document delivered pursuant to this Agreement;

(c)
modify any of the covenants contained in this Agreement and waive or modify
performance of any of the obligations of the Parties; and/or

(d)
waive compliance with or modify any conditions contained in this Agreement;

provided that no such amendment reduces or materially adversely affects the
Consideration to be received by Shareholders without approval by the affected
Shareholders given in the same manner as required for the approval of the
Arrangement or as may be ordered by the Court.
Section 8.2
Termination Fee

(1)
Despite any other provision in this Agreement relating to the payment of fees
and expenses, if a Termination Fee Event occurs, the Company shall pay the
Purchaser the Termination Fee in accordance with Section 8.2(3).

(2)
For the purposes of this Agreement, “Termination Fee Event” means the
termination of this Agreement:

(a)
by the Company, pursuant to Section 7.2(1)(c)(ii) [To enter into a Superior
Proposal]; or

(b)
pursuant to any subsection of Section 7.2 if at such time the Purchaser is or
was entitled to terminate this Agreement pursuant to: (i) Section
7.2(1)(d)(i);(ii) Section 7.2(1)(d)(ii); and (iii) 7.2(1)(d)(iii)

(3)
If a Termination Fee Event occurs due to a termination of this Agreement, the
Termination Fee shall be paid within two Business Days following such
Termination Fee Event and after such event but prior to payment of such amount,
the Company shall and shall be deemed to hold such funds in trust for the
Purchaser. Any Termination Fee shall be paid by the Company to the Purchaser (or
as the Purchaser may direct by notice in writing), by wire transfer in
immediately available funds to an account designated by the Purchaser.

54 of 90

--------------------------------------------------------------------------------

(4)
If the Company terminates this Agreement pursuant to Section 7.2(1)(c)(i) the
Purchaser shall pay or cause to be paid to the Company an expense reimbursement
payment (the “Purchaser Expense Reimbursement Payment”) in an amount equal to
$1,000.

(5)
The Parties acknowledge that the agreements herein an integral part of the
transactions contemplated by this Agreement, and that without these agreements
the Parties would not enter into this Agreement, and that the Termination Fee 
and Purchaser Expense Reimbursement Payment set out herein represent liquidated
damages which are a genuine pre-estimate of the damages, including opportunity
costs, which the Party will suffer or incur as a result of the event giving rise
to such damages and resultant termination of this Agreement, and are not
penalties. Each Party irrevocably waives any right it may have to raise as a
defence that any such liquidated damages are excessive or punitive. The
Purchaser agrees that the payment of the Termination Fee is the sole monetary
remedy of the Purchaser in respect of the event giving rise to such payment. The
Company agrees that the payment of the Purchaser Expense Reimbursement Payment
is the sole monetary remedy of the Company in respect of the event giving rise
to such payment. The Purchaser shall also have the right to injunctive relief
and other equitable relief in accordance with Section 8.4 to prevent breaches or
threatened breaches of this Agreement and to enforce compliance with the terms
of this Agreement.

Section 8.3
Expenses and Fees

(1)
All out-of-pocket third party transaction expenses incurred in connection with
this Agreement and the Plan of Arrangement, including all costs, expenses and
fees of either Party incurred prior to or after the Effective Time in connection
with, or incidental to, the Plan of Arrangement, shall be paid by the Party
incurring such expenses, whether or not the Arrangement is consummated.

(2)
The Company confirms that no broker, finder or investment banker is or will be
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement.

Section 8.4
Injunctive Relief and Remedies

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at law in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties shall be
entitled to injunctive and other equitable relief to prevent breaches or
threatened breaches of this Agreement, and to enforce compliance with the terms
of this Agreement without any requirement for the securing or posting of any
bond in connection with the obtaining of any such injunctive or other equitable
relief, this being in addition to any other remedy to which the Parties may be
entitled at law or in equity.
Section 8.5
Notices.

Any notice, or other communication given regarding the matters contemplated by
this Agreement must be in writing, sent by personal delivery, courier or
facsimile (but not by electronic mail) and addressed:
55 of 90

--------------------------------------------------------------------------------

(a)
to the Purchaser at:

Petrolia Energy Corporation
710 N Post Oak, Suite 512
Houston, Texas
77024
Attention: James Burns
Email: James.B@petroliaenergy.com
(b)
to the Company at:

Bow Energy Ltd.
16th Floor, 205 – 5th Ave SW
Calgary, Alberta T2P 2V7
Attention: Mo Fazil
Email: mfazil@bowenergy.com
Any notice or other communication is deemed to be given and received (i) if sent
by personal delivery or same day courier, on the date of delivery if it is a
Business Day and the delivery was made prior to 4:30 p.m. (local time in place
of receipt) and otherwise on the next Business Day, (ii) if sent by overnight
courier, on the next Business Day, or (iii) if sent by facsimile, on the
Business Day following the date of confirmation of transmission by the
originating facsimile. Sending a copy of a notice or other communication to a
Party’s legal counsel as contemplated above is for information purposes only and
does not constitute delivery of the notice or other communication to that Party.
The failure to send a copy of a notice or other communication to legal counsel
does not invalidate delivery of that notice or other communication to a Party.
Section 8.6
Time of the Essence.

Time is of the essence in this Agreement.
Section 8.7
Third Party Beneficiaries.

(1)
Except as provided in Section 4.2(1)(h) and Section 4.9 which, without limiting
their terms, are intended as stipulations for the benefit of the third Persons
mentioned in such provisions (such third Persons referred to in this Section 8.7
as the “Indemnified Persons”), the Company and the Purchaser intend that this
Agreement will not benefit or create any right or cause of action in favour of
any Person, other than the Parties and that no Person, other than the Parties,
shall be entitled to rely on the provisions of this Agreement in any action,
suit, proceeding, hearing or other forum.

(2)
Despite the foregoing, the Parties acknowledge to each of the Indemnified
Persons their direct rights against the applicable Party under Section 4.2(1)(h)
and Section 4.9, respectively, of this Agreement, which are intended for the
benefit of, and shall be enforceable by, each Indemnified Person, his or her
heirs and his or her legal representatives, and for such purpose, the Company or
the Purchaser, as applicable, confirms that it is acting as trustee on their
behalf, and agrees to enforce such provisions on their behalf.

56 of 90

--------------------------------------------------------------------------------

Section 8.8
Waiver.

No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar). No waiver will be binding unless
executed in writing by the Party to be bound by the waiver. A Party’s failure or
delay in exercising any right under this Agreement will not operate as a waiver
of that right. A single or partial exercise of any right will not preclude a
Party from any other or further exercise of that right or the exercise of any
other right.
Section 8.9
Entire Agreement.

This Agreement, together with the Confidentiality Agreement constitutes the
entire agreement between the Parties with respect to the transactions
contemplated by this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties. There are no representations, warranties, covenants, conditions or
other agreements, express or implied, collateral, statutory or otherwise,
between the Parties in connection with the subject matter of this Agreement,
except as specifically set forth in this Agreement and the Confidentiality
Agreement. The Parties have not relied and are not relying on any other
information, discussion or understanding in entering into and completing the
transactions contemplated by this Agreement.
Section 8.10
Successors and Assigns.

(1)
This Agreement becomes effective only when executed by the Company and the
Purchaser. After that time, it will be binding upon and enure to the benefit of
the Company and the Purchaser and their respective successors and permitted
assigns.

(2)
Neither this Agreement nor any of the rights or obligations under this Agreement
are assignable or transferable by any Party without the prior written consent of
the other Party, provided that the Purchaser may assign all or part of its
rights under this Agreement to, and its obligations under this Agreement may be
assumed by, any of its affiliates, provided that if such assignment and/or
assumption takes place, the Purchaser shall continue to be liable joint and
severally with such affiliate, as the case may be, for all of its obligations
hereunder.

Section 8.11
Severability.

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable by any court of competent jurisdiction, that provision will be
severed from this Agreement and the remaining provisions shall remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
57 of 90

--------------------------------------------------------------------------------

Section 8.12
Governing Law.

(1)
This Agreement will be governed by and interpreted and enforced in accordance
with the laws of the State of Texas applicable therein.

(2)
Each Party irrevocably attorns and submits to the non-exclusive jurisdiction of
the state and federal courts situated in Harris County, Houston, Texas, U.S.A.
and waives objection to the venue of any proceeding in such court or that such
court provides an inconvenient forum.

Section 8.13
Rules of Construction.

The Parties to this Agreement waive the application of any Law or rule of
construction providing that ambiguities in any agreement or other document shall
be construed against the Party drafting such agreement or other document.
Section 8.14
No Liability.

No former, current or future direct or indirect equity holders, controlling
persons, stockholders, directors, officers, employees, agents, attorney,
incorporator, representative, affiliates, members, managers, general or limited
partners or assignees of the Purchaser shall have any personal liability
whatsoever to the Company under this Agreement or any other document delivered
in connection with the transactions contemplated hereby on behalf of the
Purchaser. No director or officer of the Company shall have any personal
liability whatsoever to the Purchaser under this Agreement or any other document
delivered in connection with the transactions contemplated hereby on behalf of
the Company.
Section 8.15
Language.

The Parties expressly acknowledge that they have requested that this Agreement
and all ancillary and related documents thereto be drafted in the English
language only. Les parties aux présentes reconnaissent avoir exigé que la
présente entente et tous les documents qui y sont accessoires soient rédigés en
anglais seulement.
[Remainder of page intentionally left blank. Signature page follows.]
58 of 90

--------------------------------------------------------------------------------





Section 8.16
Counterparts.

This Agreement may be executed in any number of counterparts (including
counterparts by facsimile) and all such counterparts taken together shall be
deemed to constitute one and the same instrument. The Parties shall be entitled
to rely upon delivery of an executed facsimile or similar executed electronic
copy of this Agreement, and such facsimile or similar executed electronic copy
shall be legally effective to create a valid and binding agreement between the
Parties.
IN WITNESS WHEREOF the Parties have executed this Arrangement Agreement.

   
BOW ENERGY LTD.
 
By:
Name:
Title:
Mo Fazil
President
         
PETROLIA ENERGY CORPORATION
 
By:
Name:
Title:
James Burns
President



59 of 90

--------------------------------------------------------------------------------

SCHEDULE A
PLAN OF ARRANGEMENT
PLAN OF ARRANGEMENT
UNDER SECTION 193 OF THE
BUSINESS CORPORATIONS ACT (ALBERTA)


60 of 90

--------------------------------------------------------------------------------

SCHEDULE B
ARRANGEMENT RESOLUTION
BE IT RESOLVED THAT:
(6)
The arrangement (the “Arrangement”) under Section 193 of the Business
Corporations Act (Alberta) (the “ABCA”) of Bow Energy Ltd. (the “Company”)
involving Petrolia Energy Corporation (the “Purchaser”), the Company and the
shareholders of the Company, pursuant to the arrangement agreement dated
November 21, 2017 (the “Arrangement Agreement”) between the Company and the
Purchaser, all as more particularly described and set forth in the management
information circular of the Company dated November ●, 2017 (the “Circular”),
accompanying the notice of this meeting (as the Arrangement may be modified or
amended in accordance with its terms and all transactions contemplated therein)
is hereby authorized, approved and adopted.

(7)
The plan of arrangement, as it has been or may be modified or amended in
accordance with the Arrangement Agreement and its terms, involving the Company
(the “Plan of Arrangement”), the full text of which is set out as Schedule A to
the Arrangement Agreement, is hereby authorized, approved and adopted.

(8)
The Arrangement Agreement, the actions of the directors of the Company in
approving the Arrangement and the actions of the officers of the Company in
executing and delivering the Arrangement Agreement and any modifications or
amendments thereto are hereby ratified and approved.

(9)
Notwithstanding that this resolution has been passed (and the Arrangement
adopted) by the Shareholders (as defined in the Arrangement Agreement) or that
the Arrangement has been approved by the Court of Queen’s Bench of Alberta (the
“Court”), the directors of the Company are hereby authorized and empowered, at
their discretion, without further notice to or approval of the Shareholders: (a)
to amend or modify the Arrangement Agreement or the Plan of Arrangement to the
extent permitted by the Arrangement Agreement; and (b) subject to the terms of
the Arrangement Agreement, not to proceed with the Arrangement.

(10)
Any officer or director of the Company is hereby authorized and directed for and
on behalf of the Company to make an application to the Court for an order
approving the Arrangement and to execute, under the corporate seal of the
Company or otherwise, and to deliver or cause to be delivered, for filing with
the Registrar under the ABCA, articles of arrangement and such other documents
as are necessary or desirable to give effect to the Arrangement and the Plan of
Arrangement in accordance with the Arrangement Agreement, such determination to
be conclusively evidenced by the execution and delivery of such articles of
arrangement and any such other documents.

61 of 90

--------------------------------------------------------------------------------

(11)
Any officer or director of the Company is hereby authorized and directed for and
on behalf of the Company to execute or cause to be executed and to deliver or
cause to be delivered, all such other documents and instruments and to perform
or cause to be performed all such other acts and things as, in such person’s
opinion, may be necessary or desirable to give full force and effect to the
foregoing resolutions and the matters authorized thereby, such determination to
be conclusively evidenced by the execution and delivery of such other document
or instrument or the doing of any other such act or thing.

62 of 90

--------------------------------------------------------------------------------

SCHEDULE C
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
(1)
Organization and Qualification. The Company and each of its Subsidiaries is a
corporation incorporated and validly existing and in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable, and has all requisite power and authority to own, lease and operate
its assets and properties and conduct its business as now owned and conducted.
The Company and each of its Subsidiaries is qualified, licensed or registered to
carry on business and is in good standing in each jurisdiction in which such
qualification, licensing or registration is necessary except to the extent that
any failure of the Company or any Subsidiary to be so qualified, licensed or
registered or to be in good standing would not materially affect the business of
the Company or its Subsidiaries, and has all Authorizations required to own,
lease and operate its properties and assets and to conduct its business as now
owned and conducted.

(2)
Corporate Authorization. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement. The
execution, delivery and performance by the Company of its obligations under this
Agreement and the consummation of the Arrangement and the other transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Company and no other corporate proceedings on the part of the
Company are necessary to authorize this Agreement or the consummation of the
Arrangement and the other transactions contemplated hereby other than approval
by the Shareholders in the manner required by the Interim Order and Law and
approval by the Court.

(3)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the Company, and constitutes a legal, valid and binding agreement
of the Company enforceable against it in accordance with its terms subject only
to any limitation under bankruptcy, insolvency or other Laws affecting the
enforcement of creditors’ rights generally and the discretion that a court may
exercise in the granting of equitable remedies such as specific performance and
injunction.

(4)
Governmental Authorization. The execution, delivery and performance by the
Company of its obligations under this Agreement and the consummation of the
Arrangement and the other transactions contemplated hereby do not require any
Authorization or other action by or in respect of, or filing with, or
notification to, any Governmental Entity by the Company or by any of its
Subsidiaries other than: (a) the Interim Order and any approvals required by the
Interim Order; (b) the Final Order; and (c) filings with the Registrar under the
ABCA.

(5)
Non-Contravention. The execution, delivery and performance by the Company of its
obligations under this Agreement and the consummation of the Arrangement and the
other transactions contemplated hereby do not and will not (or would not with
the giving of notice, the lapse of time or the happening of any other event or
condition):

63 of 90

--------------------------------------------------------------------------------

(a)
contravene, conflict with, or result in any violation or breach of the Company’s
Constating Documents or the organizational documents of any of its Subsidiaries;

(b)
contravene, conflict with, or result in any violation or breach of any note,
bond, mortgage, indenture, loan agreement, deed of trust, agreement, lien,
contract or other instrument or obligation to which the Company or any
Subsidiary is a party or to which it or any Subsidiary, or any of its or its
Subsidiaries’ properties or assets, may be subject or by which the Company or
any Subsidiary is bound;

(c)
assuming compliance with the matters referred to in Paragraph (4) above,
contravene, conflict with or result in a violation or breach of Law;

(d)
allow any Person to exercise any rights, require any consent or other action by
any Person, or constitute a default under, or cause or permit the termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit to which the Company or any of its Subsidiaries is entitled
(including by triggering any rights of first refusal or first offer, change in
control provision or other restriction or limitation) under any Material
Contract or any Authorization to which the Company or any of its Subsidiaries is
a party or by which the Company or any of its Subsidiaries is bound; or

(e)
result in the creation or imposition of any Lien upon any of the properties or
assets of the Company or its Subsidiaries.

(6)
Capitalization.

(a)
The authorized capital of the Company consists of an unlimited number of Shares.
As of the date of this Agreement, there were: (i) 92,310,184 Common Shares
outstanding; and (ii) Company Stock Options to acquire an aggregate of 9,046,478
Shares. Except for the Shares there are no other shares of any class or series
in the capital of the Company outstanding. Except for the Company Stock Options,
there are no outstanding options, warrants, convertible securities or other
rights, shareholder rights plans, agreements or commitments of any character
whatsoever (pre-emptive, contingent or otherwise) requiring or which may require
the issuance, sale or transfer by the Company or any of its Subsidiaries of any
securities of the Company or any of its Subsidiaries (including Shares) or any
securities convertible into, or exchangeable or exercisable for, or otherwise
evidencing a right to subscribe for or acquire, any securities of or other
equity or voting interests in the Company or any of its Subsidiaries (including
Shares).

(b)
All outstanding Shares have been duly authorized and validly issued, are fully
paid and non-assessable. All of the Shares issuable upon the exercise of
Company Stock Options under the Company Stock Option Plan have been duly
authorized and, upon issuance in accordance with their respective terms, will be
validly issued as fully paid and non-assessable and are not and will not be

64 of 90

--------------------------------------------------------------------------------

 
subject to or issued in violation of, any pre-emptive rights. There are no
outstanding contractual or other obligations of the Company or any Subsidiary to
repurchase, redeem or otherwise acquire any of the Company’s or any Subsidiary’s
securities, or qualify securities for public distribution in Canada or
elsewhere. Other than the Shares, there are no securities or other instruments
or obligations of the Company or of any of its Subsidiaries that carry (or which
is convertible into, or exchangeable for, securities having) the right to vote
generally with the Shareholders on any matter. Neither the Company nor any of
its Subsidiaries is a party to any voting agreements with respect to any shares
in the capital of or other equity or voting interests in the Company or any of
its Subsidiaries and, to the knowledge of the Company, as of the date hereof,
other than the Support Agreements, there are no irrevocable proxies and no
voting agreements with respect to any shares in the capital of, or other equity
or voting interests in, the Company or any of its Subsidiaries. All outstanding
Shares have been issued, and all outstanding Company Stock Options have been
granted, in compliance with all applicable Securities Laws and other Laws.


(c)
Schedule (6)(c) of the Company Disclosure Letter sets forth, in respect of each
Company Stock Option outstanding as of the date of this Agreement (all of which
are “out-of-the-money” based on their exercise price and the Consideration): (i)
the number of Shares issuable therefor; (ii) the purchase price payable therefor
upon exercise; (iii) the date of grant; (iv) the date of expiry; and (v) the
name of the registered holder, identifying whether such holder is not an
employee of the Company or of its Subsidiaries. All grants of Company Stock
Options have been duly authorized by the Board (or a duly authorized committee
thereof) in compliance with Law and the terms of the respective plan, and have
been recorded on the Company’s Financial Statements in accordance with IFRS, and
no such grants involved any “back dating,” “forward dating,” “spring loading” or
similar concept.

(7)
Shareholders’ and Similar Agreements. Other than the Support Agreements, neither
the Company nor any of its Subsidiaries is subject to, or affected by, any
unanimous shareholders agreement and is not a party to any shareholder, pooling,
voting, or other similar arrangement or agreement relating to the ownership or
voting of any of the securities of the Company or of any of its Subsidiaries or
pursuant to which any Person may have any right or claim in connection with any
existing or past equity interest in the Company or in any of its Subsidiaries.

(8)
Subsidiaries.

(a)
The only Subsidiaries of the Company are set out in Schedule (8)(b) of the
Company Disclosure Letter.

(b)
The following information with respect to each Subsidiary of the Company is
accurately set out in Schedule (8)(b) of the Company Disclosure Letter: (i) its
name; (ii) the number, type and principal amount, as applicable, of its
outstanding equity securities or other equity interests and a list of registered

65 of 90

--------------------------------------------------------------------------------

holders of capital stock or other equity interests; and (iii) its jurisdiction
of incorporation, organization or formation.

(c)
Other than as disclosed in Schedule (8)(c), the Company is, directly or
indirectly, the registered and beneficial owner of all of the outstanding common
shares or other equity interests of each of its Subsidiaries, free and clear of
any Liens (other than Permitted Liens), all such shares or other equity
interests so owned by the Company have been validly issued and are fully paid
and non-assessable, as the case may be, and no such shares or other equity
interests have been issued in violation of any pre-emptive or similar rights.

(d)
Except for the shares or other equity interests owned by the Company in any
Subsidiary, the Company does not own, beneficially or of record, any equity
interests of any kind in any other Person.

(e)
Other than as disclosed in Section (8)(e) of the Company Disclosure Letter,
neither the Company nor any of its Subsidiaries has entered into any joint
venture, partnership, profit sharing arrangement or similar arrangement with a
third party.

(9)
Reporting Issuer Status and Securities Law Matters.

(a)
The Company is a “reporting issuer” within the meaning of applicable Securities
Laws in each of British Columbia, Alberta, Saskatchewan, Manitoba, Ontario and
New Brunswick, and not on the list of reporting issuers in default under
applicable Securities Laws, and no securities commission or similar regulatory
authority has issued any order preventing or suspending trading of any
securities of the Company, and the Company is not in default of any material
provision of applicable Securities Laws. Trading in the Bow Shares is not
currently halted or suspended on the TSX-V. No delisting, suspension of trading
or cease trading order with respect to any securities of the Company is pending
or, to the knowledge of the Company, threatened. To the knowledge of the
Company, no inquiry, review or investigation (formal or informal) of the Company
by any securities commission or similar regulatory authority under applicable
Securities Laws, the TSX-V is in effect or ongoing or expected to be implemented
or undertaken. Except as set forth above in this Section 3.1(i), the Company is
not subject to continuous disclosure or other public reporting requirements
under any Securities Laws or any securities Laws. The documents and information
comprising the Public Disclosure Record, as at the respective dates they were
filed, were in compliance in all material respects with applicable Securities
Laws and, where applicable, the rules and policies of the TSX-V and did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
Company has publicly disclosed in the Public Disclosure Record all information
regarding any event, circumstance or action taken or failed to be taken which
could, individually

66 of 90

--------------------------------------------------------------------------------

or in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company. The Company is up-to-date in all forms, reports, statements and
documents, including financial statements and management’s discussion and
analysis, required to be filed by the Company under applicable Securities Laws
and the rules and policies of the TSX-V. The Company has not filed any
confidential material change report that at the date hereof remains
confidential.

(b)
The Company does not have, nor is it required to have, any class of securities
registered under the Securities Exchange Act of 1934 of the United States of
America, nor is the Company subject to any reporting obligation (whether active
or suspended) pursuant to section 13(a) or section 15(d) of the Securities
Exchange Act of 1934 of the United States of America. The Company is not, and
has never been, subject to any requirement to register any class of its equity
securities pursuant to section 12(g) of the Securities Exchange Act of 1934 of
the United States of America, is not an investment company registered or
required to be registered under the Investment Company Act of 1940 of the United
States of America, and is a “foreign private issuer” (as such term is defined in
Rule 3b-4 under the Securities Exchange Act of 1934 of the United States of
America). No securities of the Company have been traded on any national
securities exchange in the United States of America during the past 12 calendar
months.

(c)
The Company is a “foreign private issuer” within the meaning of Rule 405 of
Regulation C under the U.S. Securities Act.

(d)
The Company is not registered, and is not required to be registered, as an
“investment company” pursuant to the U.S. Investment Company Act.

(e)
The Company is currently subject to the reporting requirements of the U.S.
Exchange Act under Section 13(a) thereof and the Exeter Shares are registered
under Section 12(b) of the U.S. Exchange Act.

(10)
Financial Statements.

(a)
The Company Financial Statements: (i) were prepared in accordance with IFRS and
Law; (ii) complied as to form in all material respects with applicable
accounting requirements in Canada; and (iii) fairly present in all material
respects, the assets, liabilities (whether accrued, absolute, contentment or
otherwise), consolidated financial position, results of operations or financial
performance and cash flows of the Company and its Subsidiaries as of their
respective dates and the consolidated financial position, results of operations
or financial performance and cash flows of the Company and its Subsidiaries for
the respective periods covered by such financial statements (except as may be
expressly indicated in the notes to such financial statements). The Company does
not intend to correct or restate, nor, to the knowledge of the Company is there
any basis for any correction or restatement of, any aspect of any of the
financial statements referred to in this Paragraph (10). There are no, nor are
there any commitments to become a party to, any off-balance sheet transaction,

67 of 90

--------------------------------------------------------------------------------

arrangement, obligation (including contingent obligations) or other relationship
of the Company or of any of its Subsidiaries with unconsolidated entities or
other Persons.

(b)
The financial books, records and accounts of the Company and each of its
Subsidiaries: (i) have been maintained, in all material respects, in accordance
with IFRS; (ii) are stated in reasonable detail; (iii) accurately and fairly
reflect all the material transactions, acquisitions and dispositions of the
Company and its Subsidiaries; and (iv) accurately and fairly reflect the basis
of the Company Financial Statements.

(11)
Auditors. The auditors of the Company are independent public accountants (as
defined under applicable Laws) and there has never been any reportable event (as
defined in National Instrument 51-102 – Continuous Disclosure Obligations) with
the present or any former auditors of the Company.

(12)
No Undisclosed Liabilities. Other than as described in Schedule (12) of the
Company Disclosure Letter, there are no material liabilities or obligations of
the Company or of any of its Subsidiaries of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, other than
liabilities or obligations:

(a)
disclosed in the Company Financial Statements or in the notes thereto; or

(b)
Company Transactions Costs incurred in connection with this Agreement.

(13)
Indebtedness.   None of the Company or any of its Subsidiaries has any
indebtedness for borrowed money, except inter-company indebtedness.

(14)
Solvency. The Company and its Subsidiaries are Solvent on a consolidated basis.
There is no bankruptcy, liquidation, winding-up or other similar proceeding
pending or in progress, or, to the knowledge of the Company, threatened against
or relating to the Company or any of its Subsidiaries.

(15)
Absence of Certain Changes or Events. Since formation, other than the
transactions contemplated in this Agreement or events, circumstances or
occurrences disclosed in the Company Filings, the business of the Company and of
each of its Subsidiaries has been conducted in the Ordinary Course and there has
not been any event, circumstance or occurrence which has had or would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

(16)
Related Party Transactions. Neither the Company nor any of its Subsidiaries is
indebted to any director, officer, employee or agent of, or independent
contractor to, the Company or any of its Subsidiaries or any of their respective
affiliates or associates (except for amounts due in the Ordinary Course as
salaries, bonuses and director’s fees or the reimbursement of Ordinary Course
expenses). There are no Contracts (other than employment arrangements) with, or
advances, loans, guarantees, liabilities or other

68 of 90

--------------------------------------------------------------------------------

obligations to, on behalf or for the benefit of, any shareholder, officer or
director of the Company or any of its Subsidiaries, or any of their respective
affiliates or associates.

(17)
Compliance with Laws and Ethical Standards.

(a)
The Company and each of its Subsidiaries is, and since formation has been, in
compliance in all material respects with Law. Neither the Company nor any of its
Subsidiaries or, to the knowledge of the Company, their respective officers or
directors has been convicted of any crime or is under any investigation with
respect to, has been charged or, to the knowledge of the Company, threatened to
be charged with, or has received notice of, any violation or potential violation
of any Law or disqualification by a Governmental Entity.

(b)
All information provided by the Company to the Purchaser relating to its and its
Subsidiaries’ ownership, history, activities and qualifications is complete and
correct in all material respects and is not inaccurate or misleading.

(c)
The Company, its affiliates and Subsidiaries, and each of their respective
directors, officers, or shareholders have not been the subject of any
investigation, inquiry, or enforcement proceeding in relation to any offense
involving fraud, bribery, corruption, tax evasion, theft or larceny, securities
violations, or breach of contract in any jurisdiction.

(d)
The Company, its affiliates and Subsidiaries, and each of their respective
directors, officers, employees and personnel have complied with, and have not
engaged in any activity that would violate or constitute an offence under, the
Anti-Bribery Laws and Obligations applicable to such party

(e)
There is not any negotiation, investigation, inquiry, enforcement or proceeding
relating to an alleged violation of, or negotiation related to, applicable
Anti-Bribery Laws and Obligations by the Company, its affiliates or
Subsidiaries, or any of their directors, officers, employees, personnel, or any
service providers of such party, concerning transactions and activities under
this Agreement.

(f)
None of the Company, its affiliates or Subsidiaries, nor any of their respective
directors, officers, shareholders or employees is a Person who is (i) directly
or indirectly owned or Controlled by any Person currently included on the List
of Specially Designated Nationals and Blocked Persons or the Foreign Sanctions
Evaders List (collectively, “SDN List”) maintained by the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) or any other Governmental
Entity imposing economic sanctions and trade embargoes (“Economic Sanctions
Laws”), or (ii) is directly or indirectly owned or Controlled by any Person who
is located, organized or resident in a country or territory that is, or whose
government is, the target of sanctions imposed by OFAC or any other Governmental
Entity.

69 of 90

--------------------------------------------------------------------------------

(g)
The Company, its affiliates or Subsidiaries are not, and have not been at any
time, funded with funds that are the proceeds, direct or indirect, of any
criminal enterprise nor related to any activity that is deemed criminal under
applicable Laws, nor do such parties support terrorist activities of any kind
whatsoever.

(h)
The operations of the Company and of each of its affiliates and Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and money laundering Laws and the rules
and regulations thereunder and any related or similar Laws, rules, regulations
or guidelines, issued, administered or enforced by any Governmental Entity
relating to money laundering (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or Governmental Entity
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

70 of 90

--------------------------------------------------------------------------------

(18)
Authorizations and Licenses.

(a)
Schedule (18)(a) of the Company Disclosure Letter lists and describes all
material Authorizations that are required by Law in connection with the
operation of the business of the Company or any of its Subsidiaries as presently
or previously conducted, or in connection with the ownership, operation or use
of the assets of the Company or any of its Subsidiaries.

(b)
The Company and each of its Subsidiaries own, possess or have obtained all
material Authorizations that are required by Law in connection with the
operation of the business of the Company and of each of its Subsidiaries as
presently conducted, or in connection with the ownership, operation or use of
the Company Assets. The Company or its Subsidiaries, as applicable, lawfully
hold, own or use, and have complied with, all such Authorizations. Each
Authorization is valid and in full force and effect, and is renewable by its
terms or in the Ordinary Course of business without the need for the Company or
its Subsidiaries to comply with any special rules or procedures, agree to any
materially different terms or conditions or pay any amounts other than routine
filing fees.

(c)
No action, investigation or proceeding is pending in respect of or regarding any
such Authorization and none of the Company or any of its Subsidiaries has
received notice, whether written or oral, of revocation, non-renewal or material
amendments of any such Authorization, or of the intention of any Person to
revoke, refuse to renew or materially amend any such Authorization.

(d)
No filing or registration with, or authorization, consent or approval of, any
Governmental Entity is necessary by the Company or its Subsidiaries in
connection with the making or the consummation of the Arrangement other than as
contemplated by this Agreement.

71 of 90

--------------------------------------------------------------------------------

(19)
Material Contracts.

(a)
Section (19)(a) of the Company Disclosure Letter sets out a complete and
accurate list of all Material Contracts as of the date hereof. True and complete
copies of the Material Contracts have been disclosed in the Data Room and no
such Contract has been modified, rescinded or terminated.

(b)
Each Material Contract is legal, valid, binding and in full force and effect and
is enforceable by the Company or a Subsidiary of the Company, as applicable, in
accordance with its terms (subject to bankruptcy, insolvency and other Laws
affecting creditors’ rights generally, and to general principles of equity).

(c)
The Company and each of its Subsidiaries have performed in all material respects
all respective obligations required to be performed by them to date under the
Material Contracts and neither the Company nor any of its Subsidiaries is in
material breach or default under any Material Contract, nor does there exist any
condition that with the passage of time or the giving of notice or both would
result in such a material breach or default other than as set forth in Schedule
(19)(c) of the Company Disclosure Letter.

(d)
None of the Company or any of its Subsidiaries knows of, or has received any
notice (whether written or oral) of, any breach or default under a Material
Contract.

(e)
None of the Company or any of its Subsidiaries has received any notice (whether
written or oral), that any party to a Material Contract intends to cancel,
terminate or otherwise modify or not renew its relationship with the Company or
with any of its Subsidiaries, and, to the knowledge of the Company, no such
action has been threatened.

(20)
No Guarantees. Neither the Company nor any of its Subsidiaries is a party to or
bound by any agreement of guarantee, indemnification (other than an
indemnification of directors and officers of the Company or such Subsidiary in
accordance with the by-laws of the respective corporation or applicable Laws) or
any like commitment in respect of the obligations, liabilities (contingent or
otherwise) of indebtedness of any other Person.

(21)
Release of Fiduciary Obligations. Neither the Company nor the Board (nor any of
the Company’s Subsidiaries nor any of their respective boards of directors) has
agreed or consented to the release of any director, officer or employee (or
former director, officer or employee) of the Company or any of its Subsidiaries
from any fiduciary duty owed by such person to the Company, any of its
Subsidiaries or the Shareholders, including any release that would allow any
such person to pursue any corporate opportunities that would otherwise be the
property of the Company or any of its Subsidiaries.

72 of 90

--------------------------------------------------------------------------------

(22)
No Swaps. Neither the Company nor any of its Subsidiaries is a party to or
subject to any Swaps.

(23)
Oil and Gas Matters.

(a)
Other than as set forth in Section 23(a) of the Company Disclosure letter, the
Company and its subsidiaries are the sole legal and beneficial owners of the
Company Interests, free and clear of all of all adverse claims other than the
Permitted Liens, and the Company and its Subsidiaries hold the Company Interests
under valid and subsisting leases, licenses, permits, concessions, concession
agreements, contracts, subleases, reservations or other agreements.

(b)
Other than as set out in Section 23(b) of the Company Disclosure Letter, to the
Company’s knowledge, there are no defects, failures or impairments in the legal
or beneficial ownership of the Company or any of its Subsidiaries to the Company
Interests, whether or not an action, suit, proceeding or inquiry is pending or
threatened and whether or not discovered by any third party, which in aggregate
could have a material adverse effect.

(c)
Neither the Company nor any of its Subsidiaries has received notice of any
material defect under Material Contract.

(d)
None of the oil and gas assets underlying the Company Interests are subject to
reduction by reference to payout of or production penalty on any well or
otherwise or to change to an interest of any other size or nature by virtue of
or through any right or interest granted by, through or under the Company or any
of its Subsidiaries.

(e)
There is no litigation, arbitration, administrative proceeding involving an
amount in excess of $25,000 or prosecution for any criminal offence being or, as
far as the Company is aware, threatened or pending and no judgment or award is
being made by any court or other tribunal, which relates to the Company
Interests or any of the Material Contracts.

(f)
Other than as disclosed in Schedule (23)(f) of the Company Disclosure Letter,
the Company is not party to any joint venture, consortium, partnership or profit
sharing agreements of a material nature.

(g)
The Company is not a party to or otherwise bound by any agreement, area of
mutual interest agreement or other agreement in which any way materially
restricts the ability of the Company from disposing of any of its Assets.

(h)
No vote to remove an operator of any assets underlying the Company Interests is
pending, or as far as the Company is aware, to be proposed and no such operator
is in the course of resignation or is intending to resign.

73 of 90

--------------------------------------------------------------------------------

(i)
To the Company’s knowledge, all royalties, and all ad valorem, property,
production, severance and similar taxes, assessment and rentals payable on or
before the date hereof and based on, or measured by, the ownership of the oil
and gas assets underlying the Company Interests, the production of petroleum
substances from the oil and gas assets underlying the Company Interests, or the
receipt of proceeds therefrom under the leases and other title and operating
documents pertaining to the oil and gas assets underlying the Company Interests,
and all ad valorem, property, production, severance and similar taxes and
assessments based upon or measured by the ownership of such assets or the
production of petroleum substances derived therefrom or allocated thereto or the
proceeds of sales thereof payable on or before the date hereof have been
properly paid in full and in a timely manner.

(j)
Other than as set forth in Schedule (23)(j), none of the assets underlying the
Company Interests are affected by any take or pay obligations or any other
obligation to deliver Petroleum Substances to any third party without receiving
(and being entitled to retain without deduction) full payment for such petroleum
and substances at current market or contract prices at the time of delivery.

(k)
There are no transportation, processing or marketing arrangements to which the
Company or any of its Subsidiaries is a party, except for agreements terminable
by the Company without bonus, penalty or other costs on no more than 31 days’
notice.

(l)
To the Company’s knowledge, none of the wells underlying the Company Interests
have been produced in excess of applicable production allowables imposed by any
Laws or any Governmental Entity and the Company has no knowledge of any
impending change in production allowables imposed by any Laws or any
Governmental Entity that may be applicable to any of the wells underlying the
Company Interests, other than changes of general application in the jurisdiction
in which such wells are situate; and neither the Company nor any of its
Subsidiaries has received notice of any production penalty or similar production
restriction of any nature imposed or to be imposed by any Governmental Entity,
including gas/oil ratio, off-target and overproduction penalties imposed by any
Governmental Entity that may be applicable, and to the Company’s knowledge, none
of the wells underlying the Company Interests is subject to any such penalty or
restriction.

(m)
All wells underlying the Company Interests:

(i)
for which the Company or any of its Subsidiaries was or is operator, were or
have been drilled and, if and as applicable, completed, operated and abandoned
(and if abandoned, plugged and abandoned and the wellsite therefor properly
restored) in accordance with good and prudent oil and gas industry practices and
in material compliance with all Laws; and

74 of 90

--------------------------------------------------------------------------------

(ii)
for which the Company or any of its Subsidiaries was not or is not operator, to
its knowledge, were or have been drilled and, if and as applicable, completed,
operated and abandoned (and if abandoned, plugged and abandoned and the wellsite
therefor properly restored) in accordance with good and prudent oil and gas
industry practices and in material compliance with all Laws.

(n)
The tangible depreciable property used or intended for use by the Company or any
of its Subsidiaries in connection with the Company Interests:

(iii)
for which the Company or any of its Subsidiaries was or is operator, was or has
been operated and maintained in accordance with good and prudent oil and gas
industry practices and all Laws during all periods in which the Company or any
of its Subsidiaries was operator thereof and is in good condition and repair,
ordinary wear and tear excepted, and is useable in the ordinary course of
business; and

(iv)
for which the Company or any of its Subsidiaries was not or is not operator, to
its knowledge, was or has been operated and maintained in accordance with good
and prudent oil and gas industry practices and in material compliance with all
Laws during all periods in which the Company or any of its Subsidiaries was not
operator thereof and is in good condition and repair, ordinary wear and tear
excepted, and is useable in the ordinary course of business.

(o)
Other than as set forth in Section (23)(o) of the Company Disclosure Letter,
there are no outstanding authorizations for expenditure pertaining to any of the
Company Interests or any other commitments, approvals or authorizations pursuant
to which an expenditure may be required to be made in respect of such assets.

(p)
Other than as set forth in Schedule (23)(p), all work programs and budgets of
operating costs approved under the Material Contracts have been performed and
executed to the satisfaction of the applicable Governmental Entity.

(q)
No notice has been given by any Governmental Entity with respect to the Company
Interests to require any further work to be conducted (whether in relation to
exploration, appraisal, development or abandonment) in addition to existing work
programs.

(r)
The Company is not aware of any material patent defect which could seriously
impair the production of Petroleum Substances from the assets underlying the
Company Interests.

(s)
The Company’s and its Subsidiaries’ net developed and undeveloped land position
as at September 30, 2017, is not less than the amount disclosed in writing to
the Purchaser by the Company in (23)(s) of the Company Disclosure Letter.

75 of 90

--------------------------------------------------------------------------------

(24)
Intellectual Property. Except as would not and would not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect: (a) the
Company owns all right, title and interest in and to, or have validly licensed
(and are not in breach of such licenses), all Intellectual Property rights that
are material to the conduct of the business, as presently conducted, of the
Company; (b) all such Intellectual Property rights that are owned by or licensed
to the Company are sufficient, in all respects, for conducting the business, as
presently conducted, of the Company; (c) to the knowledge of the Company, all
Intellectual Property rights owned or licensed by the Company are valid and
enforceable, and the carrying on of the business of the Company pursuant to the
transactions contemplated by this Agreement and the use by the Company of any of
the Intellectual Property rights or Technology (as defined below) owned by or
licensed to them does not breach, violate, infringe or interfere with any rights
of any other Person; (d) to the knowledge of the Company, no third party is
infringing upon the Intellectual Property rights owned or licensed by the
Company; (e) all computer hardware and associated firmware and operating
systems, application software, database engines and processed data, technology
infrastructure and other computer systems used in connection with the conduct of
the business, as presently conducted, of the Company (collectively, the
“Technology”) are sufficient, in all respects, for conducting the business, as
presently conducted, of the Company; and (f) the Company owns or has validly
licensed or leased (and are not in breach of such licenses or leases) such
Technology.

(25)
Restrictions on Conduct of Business. Neither the Company nor any of its
Subsidiaries is a party to or bound by any non-competition agreement, any
non-solicitation agreement, or any other agreement, obligation, judgment,
injunction, order or decree which purports to: (a) limit in any material respect
the manner or the localities in which all or any portion of the business of the
Company or its Subsidiaries are conducted; (b) limit any business practice of
the Company or of any of its Subsidiaries in any material respect; or (c)
restrict any acquisition or disposition of any property by the Company or by any
of its Subsidiaries in any material respect.

(26)
Litigation. There are no claims, actions, suits, arbitrations, inquiries,
investigations or proceedings pending, or, to the knowledge of the Company
threatened, against or relating to the Company or any of its Subsidiaries, the
business of the Company or of any of its Subsidiaries or affecting any of their
respective current or former properties or assets by or before any Governmental
Entity.

(27)
Environmental Matters.

(a)
Except to the extent that any violation or other matter referred to in this
subparagraph does not, and would not reasonably be expected to, have a Material
Adverse Effect:

(i)
neither the Company nor any Subsidiary is in violation of any applicable
Environmental Laws;

76 of 90

--------------------------------------------------------------------------------

(ii)
each of the Company and its Subsidiaries (and, to the knowledge of the Company)
has operated its business at all times and has received, handled, used, stored,
treated, shipped and disposed of all Hazardous Substances in compliance with
Environmental Laws;

(iii)
there have been no Releases of Hazardous Substances, or wastes into the earth,
subsoil, underground waters, air or into any body of water or any municipal or
other sewer or drain water systems by the Company or any of its Subsidiaries, or
on or underneath any location which is or was currently or formerly owned,
leased or otherwise operated by the Company or any of its Subsidiaries, that
have not been fully remediated;

(iv)
no orders, directions or notices have been issued and remain outstanding
pursuant to any Environmental Laws relating to the business or assets of the
Company or any of its Subsidiaries;

(v)
neither the Company nor any Subsidiary has failed to report to the proper
Governmental Entity the occurrence of any event which is required to be so
reported by any Environmental Law;

(vi)
each of the Company and its Subsidiaries hold all Authorizations required by
Environmental Laws in connection with the operation of its business and the
ownership and use of such assets, all such Authorizations are in full force and
effect, and neither the Company nor any Subsidiary has received any notification
pursuant to any Environmental Laws that any work, repairs, constructions or
capital expenditures are required to be made by it as a condition of continued
compliance with any Environmental Laws or Authorizations required thereunder, or
that any Authorization referred to above is about to be reviewed, made subject
to limitation or conditions, revoked, withdrawn or terminated;

(vii)
there are no pending or, to the knowledge of the Company, threatened claims or
Liens (other than Permitted Liens) resulting from Environmental Laws with
respect to any of the properties of the Company or any of its Subsidiaries
currently or formerly owned, leased, operated or otherwise used; and

(viii)
to the Company’s knowledge, neither the Company nor any Subsidiary has assumed
or retained by contract or operation of law any losses, expenses, claims,
damages or liabilities of any third-party pursuant to applicable Environmental
Laws.

(28)
Employees.

(a)
Schedule (28)(a) of the Company Disclosure Letter sets out a true and complete
list of all Company Employees, including their respective location, hire date
and

77 of 90

--------------------------------------------------------------------------------

cumulative length of service, position, compensation (including but not limited
to salary, bonus and commissions), benefits, vacation and any other annual paid
time off entitlement in days, accrued and unused vacation days or other paid
time off entitlements as of September 30, 2017, current status (full time or
part-time, active or non-active (and if non-active, the reason for leave and
expected date of return)) and whether they are subject to a written employment
Contract as well as a list of all former Company Employees to whom the Company
or any of its Subsidiaries has or may have any outstanding obligations,
indicating the nature and the value of such obligations.

(b)
Schedule (28)(b) of the Company Disclosure Letter sets out a true and complete
list of all independent contractors and consultants of the Company. Each
independent contractor or consultant of the Company has been properly classified
as an independent contractor and neither the Company nor any Subsidiary has
received any correspondence or notice from any Governmental Entity disputing
such classification.

(c)
All written Contracts in relation to the Company Employees have been provided in
the Data Room calculated based on annual base salary paid in respect of the year
ended March 31, 2017.

(d)
The Company and its Subsidiaries are in compliance with all terms and conditions
of employment and all Law respecting employment, including pay equity, wages,
hours of work, overtime, human rights and occupational health and safety, and
there are no outstanding claims, complaints, investigations or orders under any
such Law and to the knowledge of the Company there is no basis at Law for such a
claim.

(e)
Neither the Company nor any of its Subsidiaries has nor is engaged in any unfair
labour practice and no unfair labour practice complaint, grievance or
arbitration proceeding is pending or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries.

(f)
All amounts due or accrued due for all salary, wages, bonuses, commissions,
vacation with pay, sick days and benefits under Employee Plans and other similar
accruals have either been paid or are accurately reflected in the books and
records of the Company or of the applicable Subsidiary.

(g)
Except as disclosed in Schedule (28)(g) of the Company Disclosure Letter, no
Company Employee has any Contract in relation to any employee’s termination,
length of notice, pay in lieu of notice, severance, job security or similar
provisions, nor are there any change of control payments, golden parachutes,
severance payments, retention payments, Contracts or other agreements with
current or former Company Employees providing for (i) cash or other compensation
or benefits upon the consummation of, or relating to, the Arrangement or any
other transaction contemplated by this Agreement, including a change of control
of the Company or of any of its Subsidiaries or (ii)

78 of 90

--------------------------------------------------------------------------------

notice, severance pay or other amount required to terminate the employment of
any Company Employee, other than such as results by Law from the employment of
an employee without an agreement as to notice or severance.

(h)
The Company and its Subsidiaries are each properly registered with the
applicable workplace safety and insurance board or workers’ compensation board,
as applicable, in each jurisdiction in which the Company or any Subsidiary does
business. There are no outstanding assessments, penalties, fines, liens,
charges, surcharges, or other amounts due or owing pursuant to any workplace
safety and insurance legislation and neither the Company nor any Subsidiary has
been reassessed in any respect under such legislation during the past three
years and, to the knowledge of the Company, no audit of the Company or any
Subsidiary is currently being performed pursuant to any applicable workplace
safety and insurance legislation. There are no claims or potential claims which
may materially adversely affect the Company’s accident cost experience in
respect of the business of the Company or any Subsidiary.

(i)
The Company has provided in the Data Room all orders and inspection reports
under applicable occupational health and safety legislation (“OHSA”) together
with the minutes of the Company’s joint health and safety committee meetings for
the past three (3) years.  There are no charges pending under OHSA. The Company
has complied in all material respects with any orders issued under OHSA and
there are no appeals of any orders under OHSA currently outstanding.

(j)
None of the Company or any of its Subsidiaries has engaged in any lay-off
activities within the past three years that would violate or in any way subject
the Company or any of its Subsidiaries to the group termination or lay-off
requirements of provincial employment standards Law.

(29)
Collective Agreements.

(a)
There is no Collective Agreement in force with respect to the Company Employees
nor is there any Contract with any employee association in respect of the
Company Employees.

(b)
No trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent or any other Person holds bargaining rights with
respect to any Company Employee by way of certification, interim certification,
voluntary recognition or successor rights, or has applied or, to the knowledge
of the Company, threatened to apply to be certified as the bargaining agent of
any employees of the Company. There are no outstanding labour tribunal
proceedings of any kind involving the Company or its Subsidiaries, including any
proceedings which could result in the certification, voluntary recognition or
successor rights of a trade union, council of trade unions, employee bargaining
agencies or affiliated bargaining agencies or any other Person as bargaining
agent for any Company Employees.

79 of 90

--------------------------------------------------------------------------------

(c)
There are no threatened or pending union organizing activities involving any
Company Employees and no such activities have been undertaken in the last three
years. There is no labor strike, dispute, work slowdown or stoppage pending or
involving or, to the knowledge of the Company, threatened against the Company
and no such event has occurred within the last five years.

(d)
No trade union has applied to have the Company or any of its Subsidiaries
declared a common, related or successor employer pursuant to the Labour
Relations Code (Alberta) or any similar legislation in any jurisdiction in which
the Company or any of its Subsidiaries carries on business.

(30)
Employee Plans.

(a)
Schedule (30)(a) of the Company Disclosure Letter lists and describes all
Employee Plans. The Company has disclosed in the Data Room true, correct and
complete copies of all the Employee Plans as amended as of the date hereof,
together with all related documentation. No changes have occurred or are
expected to occur which would materially affect the information required to be
provided to the Purchaser pursuant to this provision.

(b)
Each Employee Plan is and has been operated in accordance with Law. All
contributions, premiums or Taxes required to be made or paid by the Company or
any of its Subsidiaries, as the case may be, under the terms of each Employee
Plan or by Law have been made in a timely fashion in accordance with Law and in
accordance with the terms of the applicable Employee Plan. The Company has paid
in full all contributions and premiums for the period up to the Effective Date
even though not otherwise required to be paid until a later date or has made
full and adequate disclosure of and provision for such contributions and
premiums in the Company’s books and records.

(c)
Other than routine claims for benefits, no Employee Plan is subject to any
pending action, investigation, examination, claim (including claims for income
taxes, interest, penalties, fines or excise taxes) or any other proceeding
initiated by any Person, and there exists no state of facts which could
reasonably be expected to give rise to any such action, investigation,
examination, claim or other proceeding

(d)
None of the Employee Plans (other than pension or retirement plans) provide for
retiree or post-termination benefits or for benefits to retired or terminated
employees or to the beneficiaries or dependents of retired or terminated
employees.

(e)
No Employee Plan is or is intended to be a “registered pension plan”, “deferred
profit sharing plan”, a “retirement compensation arrangement”, a “registered
retirement savings plan”, or a “tax-free saving account” as such terms are
defined in the Tax Act.

80 of 90

--------------------------------------------------------------------------------

(f)
No provision of any Employee Plan or of any agreement, and no act or omission of
the Company, in any way limits, impairs, modifies or otherwise affects the right
of the Company to unilaterally amend or terminate any Employee Plan, and no
commitments to improve or otherwise amend any Employee Plan have been made.

(g)
No insurance policy or any other agreement affecting any Employee Plan requires
or permits a retroactive increase in contributions, premiums or other payments
due thereunder. The level of reserves under each Employee Plan which provides
group benefits and contemplates the holding of such reserves is reasonable and
sufficient to provide for all incurred but unreported claims.

(h)
No advance tax rulings have been sought or received in respect of any Employee
Plan.

(i)
All employee data necessary to administer each Employee Plan in accordance with
its terms and conditions and all Laws is in possession of the Company and/or any
of its Subsidiaries, and such data is complete, correct and in a form which is
sufficient for the proper administration of each Employee Plan.

(31)
Insurance.

(a)
Schedule (31)(a) of the Company Disclosure Letter contains a true and complete
list of insurance policies which are maintained by the Company and its
Subsidiaries setting out, in respect of each policy, the type of policy, the
name of insurer, the coverage allowance, the expiration date, the annual premium
and any pending claims. The Company has disclosed in the Data Room, true,
correct and complete copies of all such policies.



(32)
Taxes.

(a)
The Company and each of its Subsidiaries has duly and timely filed all Tax
Returns required to be filed by them prior to the date hereof and all such Tax
Returns are complete and correct in all material respects.

(b)
The Company and each of its Subsidiaries has paid on a timely basis all Taxes
which are due and payable, all assessments and reassessments, and all other
Taxes due and payable by them on or before the date hereof other than those
which are being or have been contested in good faith and in respect of which
reserves have been provided in the most recently published consolidated
financial statements of the Company. The Company and its Subsidiaries have
provided adequate accruals in accordance with IFRS in the most recently
published consolidated financial statements of the Company for any Taxes of the
Company and each of its Subsidiaries for the period covered by such financial
statements that have not been paid whether or not shown as being due on any Tax
Returns.  Since such publication date, no liability in respect of Taxes not
reflected in such statements or otherwise provided for has been assessed,
proposed to be assessed, incurred or accrued, other than in the ordinary course
of business.

81 of 90

--------------------------------------------------------------------------------

(c)
No deficiencies, litigation, proposed adjustments or matters in controversy
exist or have been asserted with respect to Taxes of the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries is a party to
any action or proceeding for assessment or collection of Taxes and no such event
has been asserted or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries or any of their respective assets.

(d)
No claim has been made by any Government Entity in a jurisdiction where the
Company and any of its Subsidiaries does not file Tax Returns that the Company
or any of its Subsidiaries is or may be subject to Tax by that jurisdiction.

(e)
For all transactions between the Company and any non-resident person, or between
any Subsidiary and any non-resident person, with whom the Company or Subsidiary,
as the case may be, was not dealing at arm’s length during a taxation year, the
Company has made or obtained records or documents that meet the requirements of
Subsection 247(4) of the Tax Act.

(f)
There are no Liens (other than Permitted Liens) with respect to Taxes upon any
of the assets of the Company or any of its Subsidiaries.

(g)
Other than as set forth in Schedule (32)(g) of the Company Disclosure Letter,
the Company and each of its Subsidiaries has withheld or collected all amounts
required to be withheld or collected by it on account of Taxes and has remitted
all such amounts to the appropriate Governmental Entity when required by Law to
do so.

(h)
There are no outstanding agreements extending or waiving the statutory period of
limitations applicable to any claim for, or the period for the collection or
assessment or reassessment of Taxes due from the Company or any of its
Subsidiaries for any taxable period and no request for any such waiver or
extension is currently pending.

(i)
The Company and each of its Subsidiaries has made available to the Purchaser
true, correct and complete copies of all Tax Returns, examination reports and
statements of deficiencies for taxable periods, or transactions consummated, for
which the applicable statutory periods of limitations have not expired.

(j)
Neither the Company nor any of its Subsidiaries has ever directly or indirectly
transferred any property to or supplied any services to or acquired any property
or services from a Person with whom it was not dealing at arm’s length (for the
purposes of the Tax Act) for consideration other than consideration equal to the
fair market value of the property or services at the time of the transfer,
supply or acquisition of the property or services, nor has the Company or any of
its Subsidiaries been deemed to have done so for the purposes of the Tax Act.

82 of 90

--------------------------------------------------------------------------------

(k)
The tax attributes of the assets of the Company and each of its Subsidiaries are
accurately reflected in the Tax Returns of the Company and each of its
Subsidiaries, as applicable, and have not materially and adversely changed since
the date of such Tax Returns.

(l)
There are no circumstances existing which could result in the application of
Section 78 or Sections 80 to 80.04 of the Tax Act, or any equivalent provision
under provincial Law, to the Company or any of its Subsidiaries. The Company and
its Subsidiaries have not claimed nor will they claim any reserve under any
provision of the Tax Act or any equivalent provincial provision, if any amount
could be included in the income of the Company or its Subsidiaries for any
period ending after the Effective Time.

(m)
The Company is not a non-resident of Canada within the meaning of the Tax Act.

(n)
Neither the Company nor any of its Subsidiaries is a party to any
indemnification, allocation or sharing agreement with respect to Taxes that
could give rise to a payment or indemnification obligation (other than
agreements among the Company and its Subsidiaries).

(o)
The Company does not have any outstanding obligations to incur and/or renounce
any expenditures to any purchaser of Shares issued on a flow-through basis that
have not yet been fully expended and renounced and all filings required to be
filed prior to the date hereof with respect to these expenditures required
pursuant to the Tax Act have been duly filed on a timely basis with the
applicable Governmental Entity.

(33)
Disclosure. The Company has made available to the Purchaser all material
information concerning the Company, its Subsidiaries and their respective
businesses through information disclosed in the Data Room or the Company
Disclosure Letter. The summaries prepared by the Company disclosed in the Data
Room are reasonable summaries of the documents to which they relate. All
forecasts, budgets and projections provided by or on behalf of the Company to
the Purchaser were prepared in good faith and contain reasonable estimates of
the prospects of the business of the Company and its Subsidiaries.

(34)
Confidentiality Agreements. All agreements that have not by their terms expired
that have been entered into by the Company or any of its Subsidiaries with
Persons other than the Purchaser regarding the confidentiality of information
provided to such Person or reviewed by such Persons with respect to any
transaction in the nature described in the definition of Acquisition Proposal
contain customary provisions, including standstill provisions, which do not
provide for any waiver or release thereof other than with the consent of the
Company and the Company has not waived, released or amended the standstill or
other provisions of any such agreements. Neither the Company nor any of its
Subsidiaries have negotiated or engaged in any discussions with respect to any
such proposal with any Person who has not entered into such a confidentiality
agreement.

83 of 90

--------------------------------------------------------------------------------

(35)
Brokers. No investment banker, broker, finder, financial adviser or other
intermediary has been retained by or is authorized to act on behalf of the
Company or any of its Subsidiaries or is entitled to any fee, commission or
other payment from the Company or any of its Subsidiaries in connection with
this Agreement or any other transaction contemplated by this Agreement.

(36)
Board and Approval.

(a)
The Board has unanimously: (i) determined that the Consideration to be received
by the Shareholders pursuant to the Arrangement and this Agreement is fair to
such holders and that the Arrangement is in the best interests of the Company;
(ii) resolved to recommend that the Shareholders vote in favour of the
Arrangement Resolution; and (iii) authorized the entering into of this Agreement
and the performance by the Company of its obligations under this Agreement, and
no action has been taken to amend, or supersede, such determinations,
resolutions or authorizations.

(b)
Each of the directors and officers of the Company has advised the Company and
the Company believes that they intend to vote or cause to be voted all Shares
beneficially held by them in favor of the Arrangement Resolution and against any
resolution submitted by any Person that is inconsistent with the Arrangement and
the Company shall make a statement to that effect in the Company Circular.

(37)
Rights Plans. The Company does not have and will not implement any shareholder
rights plan or any other form of plan, agreement, contract or instrument that
will trigger any rights to acquire Shares or other securities of the Company or
any of its subsidiaries or rights, entitlements or privileges in favor of any
Person upon the entering into of this Agreement or in connection with the
Arrangement.

(38)
Company Severance Costs. There are no material severance costs triggered in
connection with the Arrangement.





84 of 90

--------------------------------------------------------------------------------

SCHEDULE D
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
(1)
Organization and Qualification. The Purchaser has been duly incorporated under
the laws of its jurisdiction of incorporation, is validly subsisting, has full
corporate or legal power and authority to own, lease and operate the properties
currently owned, leased and operated by it and to conduct its business as
currently conducted, and is in good standing with respect to the filing of
annual returns.  The Purchaser is duly qualified or licensed to do business in
which the character of the properties owned, leased or operated or the nature of
the business conducted by it would make such qualification or licensing
necessary.  No proceedings have been instituted or are pending for the
dissolution or liquidation of the Purchaser.

(2)
Capitalization.

(a)
The authorized share capital of the Purchaser consists of 450,000,000 common
shares and 1,000,000 preferred shares, of which, as of the date hereof,
109,823,220 common shares are issued and outstanding.  There are 31,849,695
warrants obligating the Purchaser to issue or sell shares or securities or
obligations of any kind convertible into or exchangeable for any shares of the
Purchaser.  

(b)
There are no outstanding bonds, debentures or other evidences of indebtedness of
the Purchaser that provide the right to vote (or that are convertible for or
exercisable into securities having the right to vote) with the holders of the
Purchaser Shares on any matter.

(c)
The Purchaser Shares to be issued pursuant to the Arrangement will, when issued
and delivered, be duly and validly issued by the Purchaser on their respective
dates of issue, as fully paid and non‑assessable shares, and will not be issued
in violation of the terms of any agreement or other understanding binding upon
the Purchaser, at the time that such shares are issued, and will be issued in
compliance with the constating documents of the Purchaser and all applicable
Laws.

(3)
Authority and No Violation.

(a)
the Purchaser has all requisite corporate power and authority to enter into this
Agreement and the documents required to be executed by it in connection with the
transactions contemplated herein, to perform its obligations hereunder and,
subject to obtaining the approval of the Purchaser Shareholders, the Court and
the OTC and NYSE American, to consummate the Arrangement and the other
transactions contemplated by this Agreement.

(b)
This Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency and other similar
Laws affecting creditors’ rights generally, and to general principles of
equity.  All

85 of 90

--------------------------------------------------------------------------------

documents required to be executed by the Purchaser on or prior to the Effective
Date in connection with the transactions contemplated herein will be duly
executed and delivered by the Purchaser and, when so executed and delivered,
will constitute a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency and other similar
Laws affecting creditors’ rights generally, and to general principles of equity.

(c)
The approval of this Agreement and the other documents required to be executed
by the Purchaser in connection with the transactions contemplated herein, the
execution and delivery by the Purchaser of this Agreement and such other
documents, and the performance by the Purchaser of its obligations hereunder,
and the completion of the Arrangement and the transactions contemplated thereby,
will not:

(i)
conflict with, result in a violation or breach of, constitute a default or
require any consent (other than such as has already been obtained), to be
obtained under, or give rise to any termination rights or payment obligation
under, any provision of:

(A)
its articles or bylaws or any other agreement or understanding with any party
holding an ownership interest in the Purchaser;

(B)
any resolutions of the Purchaser Board (or any committee thereof) or
shareholders;

(C)
any applicable Laws; or

(D)
any license or registration or any agreement, contract or commitment, written or
oral, which the Purchaser is a party to or bound by or subject to;

(d)
No consent, approval, order, registration, notice, declaration or filing with,
any Governmental Entity, or other Person, is required to be obtained by the
Purchaser in connection with the execution and delivery of this Agreement, or
any of the other documents contemplated hereby, or the consummation by the
Purchaser of the transactions contemplated hereby or thereby, other than:

(ii)
the approval of the OTC or NYSE American;

(iii)
the approval of the Purchaser Board;

(iv)
any other consents, approvals, orders, authorizations, declarations or filings
of or with a Governmental Entity which are purely of an administrative nature
and which could be completed or obtained without Material Adverse Effect on the
Purchaser immediately after the Effective Date or which, if not obtained, would
not in the aggregate have a Material Adverse Effect on the Purchaser.

86 of 90

--------------------------------------------------------------------------------

(4)
Subsidiaries.  The Purchaser has one wholly owned subsidiary named Askarii
Resources, LLC.

(5)
Financial Statements.

(a)
The Purchaser Financial Statements: (i) were prepared in accordance with GAAP
(Generally Accepted Accounting Principles) and Law; (ii) complied as to form in
all material respects with applicable accounting requirements in the United
States; and (iii) fairly present in all material respects, the assets,
liabilities (whether accrued, absolute, contentment or otherwise), consolidated
financial position, results of operations or financial performance and cash
flows of the Purchaser and its Subsidiaries as of their respective dates and the
consolidated financial position, results of operations or financial performance
and cash flows of the Purchaser and its Subsidiaries for the respective periods
covered by such financial statements (except as may be expressly indicated in
the notes to such financial statements). The Purchaser does not intend to
correct or restate, nor, to the knowledge of the Purchaser is there any basis
for any correction or restatement of, any aspect of any of the financial
statements.  There are no, nor are there any commitments to become a party to,
any off-balance sheet transaction, arrangement, obligation (including contingent
obligations) or other relationship of the Purchaser or of any of its
Subsidiaries with unconsolidated entities or other Persons.

(b)
The financial books, records and accounts of the Purchaser and each of its
Subsidiaries: (i) have been maintained, in all material respects, in accordance
with GAAP; (ii) are stated in reasonable detail; (iii) accurately and fairly
reflect all the material transactions, acquisitions and dispositions of the
Purchaser and its Subsidiaries; and (iv) accurately and fairly reflect the basis
of the Purchaser Financial Statements.

(6)
Auditors. The auditors of the Purchaser are independent public accountants (as
defined under applicable Laws) and there has never been any reportable event (as
defined in National Instrument 51-102 – Continuous Disclosure Obligations) with
the present or any former auditors of the Purchaser.

(7)
Liabilities.

There are no material liabilities of the Purchaser of any kind (whether accrued,
absolute, contingent or otherwise and whether matured or unmatured) existing on
the date hereof except for:
(a)
liabilities (including liabilities for unpaid Taxes) disclosed on, reflected in
or provided for in the Purchaser financial statements included in the Purchaser
Information Record;

(b)
liabilities disclosed or referred to in this Agreement or the Letter of Intent
dated October 12, 2017, as amended;

87 of 90

--------------------------------------------------------------------------------

(c)
liabilities incurred in the ordinary course of business and attributable to the
period since September 30, 2017, none of which, individually or in the
aggregate, has a Material Adverse Effect on the Purchaser; and

(d)
liabilities incurred in connection with this Agreement or the transactions
contemplated in this Agreement.

(8)
Minute Books and Corporate Records.  Other than immaterial deficiencies, the
minute and record books of the Purchaser contain complete and accurate minutes
in all material respects of all meetings of, and copies of all resolutions
passed by, or consented to in writing by, its directors (and any committees
thereof) and shareholders since its incorporation, all such meetings were duly
called and held and all such resolutions were duly passed or enacted.  The share
certificate books, registers of shareholders, registers of transfers, registers
of directors, and other corporate registers of the Purchaser are complete and
accurate in all material respects.

(9)
Material Agreements.  As of the date of this Agreement the Purchaser is not a
party to, or bound by, or subject to, any Material Agreement.

(10)
Golden Parachutes.   Completion of the Arrangement will not result in any
payment (including severance, unemployment compensation, golden parachute, bonus
or otherwise) becoming due to any Person, or any increase in any employee
benefits otherwise payable, or the acceleration of the time of payment, vesting
or exercise of any employee benefits.

(11)
Third Party Consents.  Other than the approval of the OTC or NYSE American, no
consent or approval of any third party is required by the Purchaser in
connection with the completion of the Arrangement.

(12)
Legal Proceedings.  There are no claims, actions, suits, complaints,
investigations or proceedings (whether private, governmental or otherwise, and
whether or not purportedly on behalf of the Purchaser) in progress, pending, or
to the knowledge of the Purchaser, threatened, against or affecting the
Purchaser (including actions, suits, investigations or proceedings against any
directors, officers or employees of the Purchaser which relate to the business,
affairs, assets or operations of the Purchaser), at law or in equity, or before
or by any Tribunal. There is no judgment, decree, injunction, ruling, order or
award of any Tribunal outstanding against or affecting the Purchaser.  The
Purchaser is not aware of any grounds on which any such action, suit,
investigation or proceeding might be commenced with any reasonable likelihood of
success, and does not have any present plans or intentions to initiate any
litigation, arbitration or other proceedings against any third party.

(13)
Compliance with Applicable Laws.  The Purchaser has conducted and is conducting
its business in compliance in all material respects with all applicable Laws, in
each jurisdiction in which its business is carried on, is not in material breach
of any of such Laws and is duly licensed or registered in each jurisdiction in
which it owns or leases its property and assets or carries on its business, so
as to enable its business to be carried on as now conducted and its property and
assets to be so owned or leased.  The Purchaser has not received notice of any
violation of applicable Laws in any jurisdiction.  The Purchaser does not hold
any licenses.

88 of 90

--------------------------------------------------------------------------------

(14)
No Business Restrictions.   There is no agreement (non‑compete or otherwise),
commitment, judgment, injunction, order or decree to which the Purchaser is
party, or which is otherwise binding upon the Purchaser which has or reasonably
could be expected to have the effect of prohibiting or impairing any business
practice of the Purchaser, any acquisition of property (tangible or intangible)
by the Purchaser, or the conduct of business by the Purchaser, as currently
conducted or proposed to be conducted.

(15)
Reporting Issuer; Public Documents.

(a)
The Purchaser is a reporting issuer in the United States and traded at the OTC 
and is not in default of any of its filing obligations under applicable
Securities Laws and the Purchaser Shares are listed and posted for trading on
the OTC.

(b)
The Purchaser is in compliance in all material respects with the applicable
corporate governance rules and regulations of the OTC and SEC.

(c)
Other than the halt in trading of the Purchaser Shares imposed by the SEC in
relation to the Arrangement, no order ceasing, halting or suspending trading in
securities of the Purchaser, or prohibiting the distribution of such securities,
has been issued to and is outstanding against the Purchaser, and no
investigations or proceedings for such purposes are, to the knowledge of the
Purchaser, pending or threatened.

(d)
The documents contained in the Purchaser Information Record were, at their
respective dates, true and correct in all material respects and did not omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(e)
The Purchaser has publicly disclosed in the Purchaser Information Record all
information regarding any event, circumstance or action taken or failed to be
taken which could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Purchaser.

(f)
The Purchaser financial statements, including the notes thereto, included in the
Purchaser Information Record comply as to form and content in all material
respects with applicable Laws with respect thereto, have been prepared in
accordance with IFRS consistently applied (except as may be indicated in the
notes) and present fairly the consolidated financial position of the Purchaser
at the dates thereof, and the consolidated results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited financial
statements, to normal year‑end adjustments).

89 of 90

--------------------------------------------------------------------------------

(16)
Absence of Certain Changes or Events.  Since Sepember 30, 2017 the Purchaser has
conducted its business only in the ordinary course of business and there has not
been any event, circumstance or occurrence which has had or is reasonably likely
to give rise to a Material Adverse Effect with respect to the Purchaser.

(17)
Disclosure. The representations and warranties and other factual statements of
the Purchaser contained in this Agreement, and all information in the Schedules
hereto, taken as a whole, do not, to its knowledge, contain any untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements made herein and therein not misleading.





90 of 90